Exhibit 10.2

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

OF

 

LADDER CAPITAL FINANCE HOLDINGS LLLP,
A DELAWARE LIMITED LIABILITY LIMITED PARTNERSHIP

 

Dated as of December 5, 2014

 

THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS SUBJECT TO THE
CONDITIONS SPECIFIED IN THIS LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT
AMONG THE PARTNERS OF THE ISSUER.

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES
REPRESENTED BY THIS INSTRUMENT MAY BE SUBJECT TO ONE OR MORE SUBSCRIPTION
AGREEMENTS OR EQUITY GRANT AGREEMENTS, AS MAY BE AMENDED FROM TIME TO TIME, BY
AND BETWEEN THE ISSUER AND ONE OR MORE OF THE ISSUER’S PARTNERS.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

Definitions

1.1

Definitions

7

1.2

Other Definitions

15

1.3

Other Interpretative Provisions

16

 

 

 

ARTICLE II

 

Organization of the Partnership

 

 

 

2.1

Organization

16

2.2

Name

17

2.3

Registered Office; Registered Agent

17

2.4

Term

17

2.5

Purposes and Powers

17

2.6

Certain Limitations on the Activities of the Partnership and Each Series

18

2.7

Agreement to Rescind; Release

18

 

 

 

ARTICLE III

 

Management of the Partnership

 

 

 

3.1

Partnership Board of Directors and Series Boards of Directors

19

3.2

Committees of the Partnership Board and the Series Boards

23

3.3

Officers

24

3.4

Fiduciary Duties

27

3.5

Performance of Duties; Liability of Directors and Officers

28

3.6

Indemnification

28

 

 

 

ARTICLE IV

 

Establishment of Series; Limited Partners and General Partner

 

 

 

4.1

Establishment and Designation of the Series

29

4.2

Limitations on the Series

30

4.3

Registered Limited Partners

30

4.4

Limitation of Liability

31

4.5

Withdrawal or Resignation by a Limited Partner

31

4.6

Death of a Limited Partner

31

4.7

Authority

31

4.8

Outside Activities

31

 

i

--------------------------------------------------------------------------------


 

4.9

General Partner

32

4.10

Transfer of General Partnership Interest

32

4.11

Certain Administrative Expenses of the General Partner

32

 

 

 

ARTICLE V

 

Units; Limited Partnership Interests

 

 

 

5.1

Limited Partners Schedule; Units Generally

33

5.2

Authorization of Units

33

5.3

Issuance of Units

33

5.4

New Limited Partners

33

5.5

Ladder Class A Shares

34

5.6

2008 Incentive Equity Plan and Equity Grant Agreements

35

 

 

 

ARTICLE VI

 

Capital Contributions and Capital Accounts

 

 

 

6.1

Capital Contributions

35

6.2

Capital Accounts

35

6.3

Negative Capital Accounts

37

6.4

No Withdrawal

37

6.5

Loans From Partners

38

6.6

Status of Capital Contributions

38

ARTICLE VII

 

Distributions

7.1

Generally

38

7.2

Discretionary Distributions

38

7.3

Tax Distributions

38

7.4

Withholding Taxes

39

 

 

 

ARTICLE VIII

 

Allocations

 

 

 

8.1

Allocations of Profits and Losses

40

8.2

Regulatory and Special Allocations

40

8.3

Curative Allocations

41

8.4

Tax Allocations

42

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Elections and Reports

 

 

 

9.1

Generally

42

9.2

Tax Status

43

9.3

Tax Elections

43

9.4

Tax Controversies

43

9.5

Access to Financial Information

43

9.6

Schedule K-1

43

 

 

 

ARTICLE X

 

Dissolution and Liquidation

 

 

 

10.1

Dissolution

44

10.2

Liquidation

44

 

 

 

ARTICLE XI

 

Transfer of Units

 

 

 

11.1

Restrictions

46

11.2

Procedures for Transfer

48

11.3

Limitations

48

11.4

Pledge of Units

49

ARTICLE XII

 

Exchanges of LP Units for Ladder Class A Shares

 

 

 

12.1

Additional Defined Terms

49

12.2

Exchange of LP Units for Ladder Class A Shares

50

12.3

Tax Treatment of any Exchange

53

12.4

Ladder Class A Shares to be Issued

54

12.5

Adjustment

54

 

 

 

ARTICLE XIII

 

Miscellaneous Provisions

 

 

 

13.1

Notices

55

13.2

GOVERNING LAW

55

13.3

No Action for Partition

55

13.4

Headings and Sections

55

13.5

Amendments

55

13.6

Binding Effect

56

13.7

Counterparts; Facsimile

56

 

iii

--------------------------------------------------------------------------------


 

13.8

Severability

56

13.9

Remedies

56

13.10

Business Days

56

13.11

Waiver of Jury Trial

56

13.12

No Strict Construction

56

13.13

Entire Agreement and Incorporation by Reference

56

13.14

Parties in Interest

57

13.15

Mergers and Consolidations

57

13.16

Venue and Submission to Jurisdiction

57

13.17

Confidentiality

57

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A                                             Form of Joinder to the
Second Amended and Restated Limited Liability Limited Partnership Agreement

 

Exhibit B                                             Form of Exchange Notice

 

SCHEDULES:

 

Schedule 1                                     Directors and Officers of the
Partnership, Series REIT, and Series TRS as of December 5, 2014

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT
OF
LADDER CAPITAL FINANCE HOLDINGS LLLP

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT
(this “Agreement”), effective as of December 5, 2014 (the “Effective Time”), of
Ladder Capital Finance Holdings LLLP, a Delaware limited liability limited
partnership (the “Partnership”), is by and among (i) the Partnership, (ii) the
General Partner (as herein defined), and (iii) each of the Persons who is a
party to or otherwise bound by this Agreement as a Limited Partner (as herein
defined).  Capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in Article I.

 

RECITALS

 

WHEREAS, (i) Ladder Capital Finance Holdings LLC, a Delaware limited liability
company (the “LLC”) was formed on February 25, 2008, by the execution and filing
of a certificate of formation with the Secretary of State of the State of
Delaware; and (ii) on August 9, 2011, the LLC converted (the “Conversion”) to
the Partnership and the partners of the Partnership were parties to or were
bound by that certain Limited Liability Limited Partnership Agreement of the
Partnership, dated as of August 9, 2011 (the “Initial Agreement”);

 

WHEREAS, pursuant to that certain Agreement of Merger, dated as of January 30,
2014 (the “Merger Agreement”), by and among the Partnership, Ladder Capital
Corp, a Delaware corporation (“LCC Corporation”), and Ladder Merger Sub LLC, a
Delaware limited liability company (“Merger Sub”), in connection with the
initial public offering by LCC Corporation of Ladder Class A Shares (as herein
defined), Merger Sub merged (the “Merger”) with and into the Partnership, with
the Partnership continuing as the surviving entity;

 

WHEREAS, in accordance with the Merger Agreement, upon consummation of the
Merger, (i) LCC Corporation became the sole General Partner of the Partnership;
(ii) that certain Amended and Restated Limited Liability Limited Partnership
Agreement, dated as of February 11, 2014 (the “First Amended and Restated
Agreement”), became the Partnership’s “partnership agreement” (as that term is
used in the Delaware LP Act (as herein defined)); (iii) all limited partnership
units outstanding as of immediately prior to the Merger were converted into the
Partnership’s LP Units (as defined in the First Amended and Restated Agreement)
and Ladder Class B Shares (as herein defined); (iv) each Exchangeable Limited
Partner (as herein defined) was issued an equal number of LP Units and Ladder
Class B Shares; and (v) LCC Corporation was issued a number of the Partnership’s
LP Units;

 

WHEREAS, on the date hereof, the Partnership’s Certificate of Limited
Partnership was amended and restated in accordance with the Delaware LP Act to
provide for the establishment of series by the Partnership and to provide notice
of the limitation of liabilities of a series pursuant to Section 17-218 of the
Delaware LP Act; and

 

WHEREAS, in connection with the establishment of series by the Partnership, LCC
Corporation, as General Partner, and the Majority LP Holders desire to amend and
restate the

 

6

--------------------------------------------------------------------------------


 

First Amended and Restated Agreement in its entirety on the terms set forth
herein in order to provide for the establishment of series of the Partnership
pursuant to Section 17-218 of the Delaware LP Act and to establish Series REIT
and Series TRS (each, as hereinafter defined).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Definitions.  The following terms used in this
Agreement shall have the following meanings (unless otherwise expressly provided
in this Agreement):

 

“2008 Incentive Equity Plan” means the Partnership’s Amended and Restated 2008
Incentive Equity Plan, as may be amended or otherwise modified from time to time
in accordance with its terms.

 

“2011 Phantom Equity Plan” means the Partnership’s Phantom Equity Investment
Plan, which became effective as of June 30, 2011, as amended and/or restated
from time to time.

 

“Adjusted Capital Account Deficit” means, with respect to any Limited Partner,
the deficit balance, if any, in such Limited Partner’s Capital Account with
respect to the Partnership or a Series as of the end of the relevant Taxable
Year, after giving effect to the following adjustments:

 

(i)                                     Crediting to such Capital Account any
amount which such Limited Partner is obligated to restore or is deemed to be
obligated to restore pursuant to Treasury Regulation Sections
1.704-1(b)(2)(ii)(c), 1.704-2(g)(1), and 1.704-2(i); and

 

(ii)                                  Debiting to such Capital Account the items
described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

“Adjusted Taxable Income” of a Limited Partner for a Taxable Year (or portion
thereof) with respect to LP Units or Series Units in any Series held by such
Limited Partner means the federal taxable income (or alternative minimum taxable
income, as the case may be) of the Partnership or such Series, divided by the
number of LP Units or Series Units in such Series, respectively, owned by all
Limited Partners and multiplied by the number of LP Units or Series Units in
such Series owned by such Limited Partner on the date of determination, which
taxable income for purposes of this determination is allocable to such Limited
Partner with respect to such LP Units or Series Units in such Series (as
adjusted by any final determination in connection with any tax audit or other
proceeding) for such Taxable Year (or portion thereof); provided that such
taxable income (or alternative minimum taxable income, as the case may be) shall
be computed (i) as if all excess taxable losses and excess taxable credits
allocated with

 

7

--------------------------------------------------------------------------------


 

respect to such LP Units or Series Units, were carried forward (taking into
account the character of any such loss carry forward as capital or ordinary),
and (ii) without taking into account any special basis adjustment with respect
to such Limited Partner resulting from an election by the Partnership under Code
Section 754.

 

“Affiliate” means, when used with reference to a specified Person, any Person
that directly or indirectly controls or is controlled by or is under common
control with the specified Person.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means the possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).  With respect to any Person who is an
individual, “Affiliates” shall also include any member of such individual’s
Family Group.

 

“Book Value” means, with respect to any asset of the Partnership or any Series,
the adjusted basis of such asset for federal income tax purposes, except as
follows:

 

(A)                               The initial Book Value of any asset of the
Partnership or any Series, whether contributed by a Limited Partner to the
Partnership or such Series or otherwise, shall be the gross Fair Market Value of
such asset as of the date of such contribution;

 

(B)                               The Book Value of each asset of the
Partnership or any Series shall be adjusted to equal its respective gross Fair
Market Value, as of the following times:  (i) the acquisition of an additional
Unit in the Partnership or such Series by any new or existing Limited Partner in
exchange for more than a de minimis Capital Contribution; (ii) the distribution
by the Partnership or such Series to a Limited Partner of more than a de minimis
amount of assets of the Partnership or such Series (other than cash) as
consideration for all or part of its Units, unless the Partnership Board (with
respect to the Partnership) or the Series Board of such Series (with respect to
such Series) determines that such adjustment is not necessary to reflect the
relative economic interests of the Limited Partners in the Partnership or such
Series; and (iii) the liquidation of the Partnership or such Series within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g);

 

(C)                               The Book Value of an asset of the Partnership
or any Series distributed to any Limited Partner shall be the Fair Market Value
of such asset as of the date of distribution thereof;

 

(D)                               The Book Value of each asset of the
Partnership or any Series shall be increased or decreased, as the case may be,
to reflect any adjustments to the adjusted basis of such asset pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Account balances
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m); provided that Book
Values shall not be adjusted pursuant to this subparagraph (D) to the extent
that an adjustment pursuant to subparagraph (B) above is made in conjunction
with a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (D); and

 

8

--------------------------------------------------------------------------------


 

(E)                                If the Book Value of an asset of the
Partnership or any Series has been determined or adjusted pursuant to
subparagraphs (A), (B) or (D) above, such Book Value shall thereafter be
adjusted to reflect the Depreciation taken into account with respect to such
asset for purposes of computing Profits and Losses.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close in the state of New
York.

 

“Capital Account” means the capital account with respect to the Partnership or
any Series that is maintained for a Limited Partner pursuant to Section 6.2.

 

“Capital Contribution” means, with respect to each Limited Partner, the amount
of cash or property contributed (or deemed contributed) by such Limited Partner
to the Partnership or any Series.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

 

“Depreciation” means, for each Taxable Year of the Partnership or any Series, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset of the Partnership or such Series for such
Taxable Year, except that if the Book Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such Taxable
Year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Value as the federal income tax depreciation, amortization, or
other cost recovery deduction for such Taxable Year bears to such beginning
adjusted tax basis; provided that if the adjusted basis for federal income tax
purposes of an asset at the beginning of such Taxable Year is zero and the Book
Value of the asset is positive, Depreciation shall be determined with reference
to such beginning Book Value using any permitted method selected by the
Partnership Board.

 

“Equity Grant Agreement” means any grant agreement, as amended, that the
Partnership has entered into on or after September 22, 2008, with any officer,
director or employee of the Partnership or any Series or any of their respective
Subsidiaries under the 2008 Incentive Equity Plan.

 

“Estimated Tax Amount” of a Limited Partner for a Taxable Year means the Limited
Partner’s Tax Amount for such Taxable Year as estimated in good faith from time
to time by the Partnership Board or, with respect to the Tax Amount in respect
of Series Units, the Series Board of such Series, as applicable.  In making such
estimate, the Partnership Board or Series Board of such Series, as applicable,
shall take into account amounts shown on Internal Revenue Service Form 1065
filed by the Partnership or any Series and similar state or local forms filed by
the Partnership or such Series for the preceding taxable year and such other
adjustments as in the reasonable business judgment of the Partnership Board or
the Series Board of such Series, as applicable, are necessary or appropriate to
reflect the estimated operations of the Partnership or such Series for the
Taxable Year.

 

9

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchangeable Limited Partner” means a Limited Partner that is not a Ladder
Limited Partner.

 

“Fair Market Value” of any asset as of any date means the purchase price which a
willing buyer having all relevant knowledge would pay a willing seller for such
asset in an arm’s-length transaction, as determined in good faith by the
Partnership Board (with respect to an asset of the Partnership) or Series Board
of a Series (with respect to an assets of such Series), as applicable, based on
such factors as the Partnership Board or such Series Board, in the exercise of
their respective reasonable business judgment, consider relevant.

 

“Family Group” means, with respect to any Person who is an individual, (i) such
Person’s spouse, siblings, former spouse, ancestors and descendants (whether
natural or adopted), parents and their descendants and any spouse of the
foregoing persons (collectively, “relatives”), (ii) the trustee, fiduciary or
personal representative of such Person and any trust solely for the benefit of
such Person and/or such Person’s relatives or (iii) any limited partnership,
limited liability company or corporation the governing instruments of which
provide that such Person shall have the exclusive, nontransferable power to
direct the management and policies of such entity and of which the sole owners
of partnership interests, membership interests or any other equity interests are
limited to such Person and such Person’s relatives.

 

“GCL” means the General Corporation Law of the State of Delaware, as the same
may be amended from time to time.

 

“General Partner” means LCC Corporation and its successors and permitted assigns
as the sole “general partner” (as that term is used in the Delaware LP Act) of
the Partnership and all Series.

 

“General Partnership Interest” means the interest acquired by the General
Partner (in its capacity as the General Partner, without reference to any
Limited Partnership Interest held by it), including the General Partner’s right
to the benefits to which such General Partner may be entitled as provided in
this Agreement or the Delaware LP Act.  The General Partnership Interest does
not entitle the General Partner (solely in its capacity as the General Partner)
to any right to receive, and the General Partner will not receive, any
distributions under this Agreement (or otherwise from the Partnership or any
Series) or any allocation of Profits, Losses, or other items of income, gain,
loss, deduction or credits of the Partnership or any Series under this Agreement
(or otherwise from the Partnership or any Series).

 

“GI Investors” means, collectively, GI Partners Holdco, any other private equity
fund or investment vehicle advised or managed on a consistent and arm’s-length
basis by GI Manager or one of its Affiliates that becomes a Limited Partner, and
any of their respective Permitted Transferees.

 

“GI Majority Holders” means, at any time, a GI Investor or GI Investors which
own a majority of the number of LP Units or Series Units in any Series owned by
the GI Investors at such time.

 

10

--------------------------------------------------------------------------------


 

“GI Manager” means GI International L.P., a Delaware limited partnership, and
any of its successors.

 

“GI Partners Holdco” means GI Ladder Holdco LLC, a Delaware limited liability
company.

 

“Ladder Class A Shares” means shares of LCC Corporation’s Class A Common Stock,
par value $0.001 per share.

 

“Ladder Class B Shares” means shares of LCC Corporation’s Class B Common Stock,
no par value per share.

 

“Ladder Limited Partner” means a Limited Partner that is any of (i) LCC
Corporation, (ii) a direct or indirect Subsidiary of LCC Corporation (including,
without limitation, any corporation or other entity that has become a Subsidiary
of LCC Corporation as a result of the transactions contemplated by a Blocker
Corporation Agreement (as such term is defined in the Merger Agreement)) or
(iii) a direct or indirect Subsidiary of the Partnership or any Series.

 

“Limited Partner” means each Person identified on the Limited Partners Schedule
as of the date hereof who is a party to or is otherwise bound by this Agreement
(other than the General Partner, solely in its capacity as General Partner) and
each Person who may hereafter be admitted as a Limited Partner in accordance
with the terms of this Agreement.  The Limited Partners shall constitute the
“limited partners” (as that term is defined in the Delaware LP Act) of the
Partnership.  As a point of clarity, LCC Corporation is both the General Partner
and a Limited Partner.

 

“Limited Partnership Interest” means, with respect to each Limited Partner, the
interest acquired by a Limited Partner in the Partnership or a Series, as
applicable, including such Limited Partner’s right (based on the type and class
and/or series of Unit or Units held by such Limited Partner), as applicable,
(i) to a distributive share of Profits, Losses, and other items of income, gain,
loss, deduction and credits of the Partnership or such Series, (ii) to a
distributive share of the assets of the Partnership or such Series, and (iii) to
any and all other benefits to which such Limited Partner may be entitled as
provided in this Agreement or the Delaware LP Act.

 

“Losses” means items of loss and deduction of the Partnership or a
Series determined according to Section 6.2(b).

 

“LP Majority Holders” means, at any time, all of (i) Exchangeable Limited
Partners which own a majority of the number of LP Units owned by all of the
Exchangeable Limited Partners at such time, (ii) the TowerBrook Majority
Holders; provided that this clause (ii) shall only continue to be applicable for
so long as the TowerBrook Investors collectively continue to own at least 10% of
the number of LP Units owned by all of the Exchangeable Limited Partners at such
time, (iii) the GI Majority Holders; provided that this clause (iii) shall only
continue to be applicable for so long as the GI Investors collectively continue
to own at least 10% of the number of LP Units owned by all of the Exchangeable
Limited Partners at such time and (iv) if Brian Harris is employed by the
Partnership or any Subsidiary of the Partnership

 

11

--------------------------------------------------------------------------------


 

as Chief Executive Officer as of such time, then either Brian Harris or the
Betsy A. Harris 2012 Family Trust.

 

“LP Unit” means a Unit having the rights and obligations specified with respect
to “LP Units” in this Agreement.

 

“Majority of the Partnership Board” means, at any time, a majority of the votes
attributable to the Directors who are then members of the Partnership Board.

 

“Majority of the Series Board” means, at any time, with respect to any
Series Board, a majority of the votes attributable to the Directors who are then
members of such Series Board.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Sections 1.704-2(b) and 1.704-2(c).

 

“Officer Employment Agreement” means any employment agreement between the
Partnership, a Series or any of their respective Subsidiaries and any officer of
the Partnership or such Series.

 

“Partner” means any of the Partners.

 

“Partner Minimum Gain” with respect to each Partner Nonrecourse Debt, means the
amount of Partnership Minimum Gain (as determined according to Treasury
Regulation Section 1.704-2(d)(1)) that would result if such Partner Nonrecourse
Debt were treated as a nonrecourse liability (as defined in Treasury Regulation
Section 1.704-2(b)(3)), determined in accordance with Treasury Regulation
Section 1.704-2(i)(3), as determined separately for the Partnership and each
Series.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4), as determined separately for the Partnership and each
Series.

 

“Partner Nonrecourse Deduction” has the meaning set forth in Treasury Regulation
Section 1.704-2(i), as determined separately for the Partnership and each
Series.

 

“Partners” means each General Partner and the Limited Partners of each Series.

 

“Partnership Minimum Gain” has the meaning set forth for “partnership minimum
gain” in Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d), as
determined separately for the Partnership and each Series.

 

“Permitted Transferee” means:

 

(i)                                     with respect to any TowerBrook Investor,
(x) any of TowerBrook Investors II, L.P., TowerBrook Investors II Executive
Fund, L.P., TowerBrook Investors II AIV, L.P. or TowerBrook II Co-Investors,
L.P., (y) any Affiliate, partner, member or stockholder of such TowerBrook
Investor or of any entity listed in clause (x) above and

 

12

--------------------------------------------------------------------------------


 

(z) any other TowerBrook Investor and any Affiliate, partner, member or
stockholder of any other TowerBrook Investor,

 

(ii)                                  with respect to any GI Investor, (xx) any
of GI Partners Fund III L.P., GI Partners Fund III-A L.P. or GI Partners Fund
III-B L.P., (yy) any Affiliate, partner, member or stockholder of such GI
Investor or of any entity listed in clause (xx) above and (zz) any other GI
Investor and any Affiliate, partner, member or stockholder of any other GI
Investor,

 

(iii)                               with respect to any other individual Limited
Partner, such Limited Partner’s Family Group, and

 

(iv)                              with respect to any other non-individual
Limited Partner, such Limited Partner’s Affiliates.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity or organization.  For the
avoidance of doubt, the term “Person,” as used herein, shall include each
Series.

 

“Profits” means items of income and gain of the Partnership or any
Series determined in accordance with Section 6.2(b).

 

“Qualified Initial Public Offering” means the initial public offering by LCC
Corporation of Ladder Class A Shares that was consummated on February 11, 2014.

 

“Quarterly Estimated Tax Amount” of a Limited Partner for any calendar quarter
of a Taxable Year means the excess, if any of (i) the product of (A) ¼ in the
case of the first calendar quarter of the Taxable Year, ½ in the case of the
second calendar quarter of the Taxable Year, ¾ in the case of the third calendar
quarter of the Taxable Year, and 1 in the case of the fourth calendar quarter of
the Taxable Year and (B) the Limited Partner’s Estimated Tax Amount for such
Taxable Year over (ii) all distributions previously made with respect to such
Taxable Year to such Limited Partner pursuant to Section 7.3.  In the case of
the Taxable Year that includes the date of February 11, 2014, an appropriate
allocation of the Quarterly Estimated Tax Amount for purposes of
Section 7.3(a) and (b) shall be made in the sole discretion of the Partnership.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series Units” means any Unit issued by a Series.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly

 

13

--------------------------------------------------------------------------------


 

or indirectly, by that Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or (ii) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of such Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or a general partner of such partnership, association or other business
entity.

 

“Tax Amount” of a Limited Partner for a Taxable Year means, with respect to the
Partnership or any Series, the product of (A) the Tax Rate for such Taxable Year
and (B) the Adjusted Taxable Income of the Limited Partner for such Taxable Year
with respect to the Limited Partner’s LP Units or Series Units, as applicable.

 

“Tax Distribution” means any distributions made by the Partnership pursuant to
Section 7.3(a).

 

“Tax Matters Partner” has the meaning set forth in Code Section 6231.

 

“Tax Rate” of a Limited Partner for any period means the highest marginal
blended federal, state and local income tax rate (which shall include taxes
payable pursuant to Code Section 1411) applicable for such period to an
individual residing in New York, New York, taking into account for federal
income tax purposes, the deductibility of state and local taxes and any
applicable limitations thereon.  If higher, federal Tax Distributions will be
based on federal alternative minimum taxable income (taking into account solely
Partnership items and the principles contained in the definitions of Adjusted
Taxable Income) and rates (using the highest marginal federal alternative
minimum tax rate applicable to an individual).

 

“Taxable Year” means the taxable year of the Partnership and each Series ending
on December 31 (or part thereof in the case of the Partnership’s or a Series’
first and last taxable year), or such other year as is (i) required by Code
Section 706 or (ii) determined by the Partnership Board (with respect to the
Partnership) or the Series Board of such Series (with respect to a Series) (if
no year is so required by Code Section 706) provided that the first taxable year
of each Series shall be deemed to commence on January 1, 2015.

 

“TCP” means TowerBrook Capital Partners L.P., a Delaware limited partnership, or
its successor.

 

“TowerBrook Funds” means any TowerBrook Investor.

 

“TowerBrook Holdings” means TI II Ladder Holdings, LLC, a Delaware limited
liability company.

 

“TowerBrook Investors” means, collectively, TowerBrook Holdings, TowerBrook
Investors II, L.P. (but only if it becomes a Limited Partner), TowerBrook
Investors II Executive Fund, L.P. (but only if it becomes a Limited Partner),
TowerBrook Investors II AIV, L.P. (but only if it becomes a Limited Partner),
TowerBrook II Co-Investors, L.P. (but only if it

 

14

--------------------------------------------------------------------------------


 

becomes a Limited Partner), any other private equity fund or investment vehicle
advised or managed on a consistent and arm’s-length basis by TCP or one of its
Affiliates that becomes a Limited Partner, and any of their respective Permitted
Transferees.

 

“TowerBrook Majority Holders” means, at any time, a TowerBrook Investor or
TowerBrook Investors which own a majority of the number of LP Units or
Series Units in any Series owned by the TowerBrook Investors at such time.

 

“Transfer” means any direct or indirect sale, transfer, conveyance, assignment,
pledge, hypothecation, gift, delivery or other disposition; provided that,
notwithstanding the foregoing or anything contained herein to the contrary, in
no event will any sale, transfer, conveyance, assignment, pledge, hypothecation,
gift, delivery or other disposition of any Ladder Class A Shares, Ladder Class B
Shares or any other capital stock of LCC Corporation be deemed to be a
“Transfer” by LCC Corporation or any direct or indirect wholly-owned Subsidiary
of LCC Corporation of any LP Unit, any Series Units in any Series, or any other
Unit or the General Partnership Interest.

 

“Treasury Regulations” means the final or temporary regulations that have been
issued by the U.S. Department of Treasury pursuant to its authority under the
Code, and any successor regulations.

 

“UCC” means the Uniform Commercial Code as in effect in the state whose laws
would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable collateral.

 

“Unit” means a unit representing a fractional part of the Limited Partnership
Interests of all of the Limited Partners and shall include all types and classes
and/or series of Units, including Series Units; provided that any type, class or
series of Unit shall have the designations, preferences and/or special rights
set forth in this Agreement and the Limited Partnership Interests represented by
such type or class or series of Unit shall be determined in accordance with such
designations, preferences and/or special rights.  As a point of clarity, the
General Partnership Interest is not represented by any Unit or Units.

 

1.2                               Other Definitions.  The following additional
terms are defined in the Sections of this Agreement indicated below:

 

Term

 

Section

Agreement

 

Preamble

Automatic Exchange Notice

 

12.2(c)

Beneficial Owner

 

12.1

Capital Account

 

6.2(a)

Certificate of Limited Partnership

 

2.1(a)

Chairman

 

3.1(f)

Change of Control

 

12.1

Conversion

 

Recitals

Directors

 

3.1(a)

Effective Time

 

Preamble

 

15

--------------------------------------------------------------------------------


 

Excess Amount

 

7.3(a)

Exchange

 

12.1

Exchange Notice

 

12.2(d)

First Amended and Restated Agreement

 

Recitals

GP Subsidiary

 

4.9

Initial Agreement

 

Recitals

LCC Board

 

12.1

LCC Corporation

 

Recitals

Limited Partners Schedule

 

5.1

Liquidator

 

10.2(a)

LLC

 

Recitals

Losses

 

6.2(b)

Merger

 

Recitals

Merger Agreement

 

Recitals

Merger Sub

 

Recitals

misallocated item

 

8.3

officers

 

3.3(a)

Partnership

 

2.1(a), Preamble

Partnership Board

 

3.1(a)

Partnership Board of Directors

 

3.1(a)

Profits

 

6.2(b)

Protected Persons

 

3.6

Regulatory Allocations

 

8.2(e)

Series

 

4.1

Series Board

 

3.1(a)

Series Board of Directors

 

3.1(a)

Series REIT

 

4.1(a)

Series TRS

 

4.1(b)

Shortfall Amount

 

7.3(a)

Statement of LLLP Qualification

 

2.1(a)

Tax Matters Partner

 

2.1(a)

unallocated item

 

8.3

 

1.3                               Other Interpretative Provisions.  Where the
context so indicates, (a) defined terms used in this Agreement in the singular
shall import the plural and vice versa and (b) the masculine shall include the
feminine, and the neuter shall include the masculine and feminine.  The use of
the word “including” in this Agreement shall be by way of example rather than by
limitation.

 

ARTICLE II

 

ORGANIZATION OF THE PARTNERSHIP

 

2.1                               Organization.

 

(a)                                 As a result of (i) the Conversion, (ii) the
filing of the Partnership’s Certificate of Limited Partnership and the
Partnership’s Statement of Qualification for a Limited

 

16

--------------------------------------------------------------------------------


 

Liability Limited Partnership (the “Statement of LLLP Qualification”), in each
case, with the Secretary of State of the State of Delaware, and (iii) the
execution and delivery of the Initial Agreement, the Partnership was formed as a
Delaware limited liability limited partnership as of August 9, 2011.  For
purposes of this Agreement, the term “Partnership” whenever used or otherwise
applicable with respect to any period prior to Conversion shall be deemed to
mean the LLC.  On the date hereof, the Partnership’s Certificate of Limited
Partnership was amended in accordance with the Delaware LP Act to provide for
the establishment of Series and to provide the notice of the limitation of
liabilities pursuant to Section 17-218 of the Delaware LP Act (as so amended,
the “Certificate of Limited Partnership”).

 

(b)                                 This Agreement shall constitute the
“partnership agreement” (as that term is used in the Delaware LP Act) of the
Partnership.  The rights, powers, duties, obligations and liabilities of the
Partners shall be determined pursuant to the Delaware LP Act and this
Agreement.  To the extent that the rights, powers, duties, obligations and
liabilities of any Partner are different by reason of any provision of this
Agreement than they would be in the absence of such provision, this Agreement
shall, to the extent permitted by the Delaware LP Act, control.

 

(c)                                  As permitted by Section 17-214, the
Partnership shall be a “limited liability limited partnership” (as that term is
used in the Delaware LP Act).

 

2.2                               Name.  The name of the Partnership is “Ladder
Capital Finance Holdings LLLP” or such other name or names as the Partnership
Board may from time to time designate; provided that the name shall always
contain the words “Limited Liability Limited Partnership”, “LLLP” or “L.L.L.P.”

 

2.3                               Registered Office; Registered Agent.  The
Partnership shall maintain a registered office and a registered agent in the
State of Delaware as shall be designated from time to time by an authorized
officer of the Partnership.

 

2.4                               Term.  The term of existence of the
Partnership shall be perpetual, unless the Partnership is dissolved in
accordance with the provisions of this Agreement.

 

2.5                               Purposes and Powers.  The purposes and
character of the business of the Partnership shall be to transact any or all
lawful business for which limited liability limited partnerships may be
organized under the Delaware LP Act.  The purpose and character of the business
of Series REIT shall be to, subject to Section 4.1(d), hold, maintain, lease,
finance, and Transfer the assets and liabilities that may be allocated to, and
associated with, it and any assets and liabilities hereafter acquired or
incurred by or allocated to, and associated with, Series REIT.  The purpose and
character of the business of Series TRS shall be to, subject to Section 4.1(d),
hold, maintain, lease, finance, and Transfer the assets and liabilities that may
be allocated to, and associated with, it and any assets and liabilities
hereafter acquired or incurred by or allocated to, and associated with,
Series TRS.  The Partnership shall have any and all powers which are necessary
or desirable to carry out the purposes and business of the Partnership and such
Series, including the ability to incur and guaranty indebtedness, to the extent
the same may be legally exercised by limited liability limited partnerships (and
any series thereof) under the Delaware LP Act.  Notwithstanding anything herein
to the contrary, nothing set forth herein shall be construed

 

17

--------------------------------------------------------------------------------


 

as authorizing the Partnership or any Series to possess any purpose or power, or
to do any act or thing, forbidden by law to a limited liability limited
partnership or series thereof organized or established, as applicable, under the
laws of the State of Delaware.

 

2.6                               Certain Limitations on the Activities of the
Partnership and Each Series.

 

(a)                                 The Partnership will maintain all of its
books, records, financial statements, and bank accounts, separate from those of
its Affiliates (which, for purposes of this Section 2.6(a), shall include each
Series).  Pursuant to Section 4.2(a), as more fully set forth therein, each
Series shall maintain separate books, records and bank accounts from each and
every other Series.  Each Series shall have its own employee identification
number for federal tax purposes.  The Partnership and each Series shall file its
own tax returns, if any, that are required by law.

 

(b)                                 The Partnership and each Series (i) will be,
and at all times will hold itself out to the public as, in the case of the
Partnership, a legal entity separate and distinct from any other entity
(including any Affiliate), and, in the case of any Series, separate and distinct
from any other Series or entity (including any Affiliate or the Partnership);
(ii) shall correct any known misunderstanding regarding such status; (iii) shall
conduct business in its own name; (iv) shall not identify itself or any of its
Affiliates as a division or part of the other (except that any Series may refer
to itself as a “series” of the Partnership); (v) shall maintain and utilize
separate invoices and checks; (vi) each Series shall pay to the other Series or
any of its Affiliates that incurs costs for office space, overhead, and
administrative services that it uses (to the extent that any such cost is
allocated to the Company or either Series by LCC Corporation) the amount of such
costs allocable to its use of such office space and administrative services; and
(vii) each Series shall be permitted to utilize the services of employees who
provide services to both Series (or their respective Subsidiaries).  For the
avoidance of doubt, for purposes of this Section 2.6(b), neither the Partnership
nor any Series will be considered to be an Affiliate of any of the others.

 

(c)                                  Neither the Partnership nor any
Series shall commingle its funds or other assets with those of any of its
Affiliates or any other Series or other Person. For the avoidance of doubt, for
purposes of this Section 2.6(c), neither the Partnership nor any Series will be
considered to be an Affiliate of any of the others.

 

(d)                                 The Partnership shall have a Partnership
Board, and each Series shall have a separate Series Board.  For the avoidance of
doubt, LCC Corporation shall be the General Partner of the Partnership,
Series REIT, and Series TRS.

 

2.7                               Agreement to Rescind; Release.  This Agreement
is effective as of the Effective Time; provided, however, that the Partners
hereby agree that, in the event that the LCC Board for any reason determines not
to elect for LCC Corporation to be subject to tax as a REIT for the 2015 taxable
year, then, effective automatically from and after the date on which the LCC
Board issues a press release announcing such determination, (i) this Agreement
shall be rescinded, and all rights, benefits, duties, liabilities and
obligations of the Partners under this Agreement shall terminate; (ii) the First
Amended and Restated Agreement shall automatically come into full force and
effect and govern the rights, benefits, duties, liabilities and obligations of
the Partners with respect to the Partnership; (ii) the Partners shall release
and forever discharge the

 

18

--------------------------------------------------------------------------------


 

Partnership, its Affiliates and each of the other Partners from any and all
claims, demands, proceedings, causes of action, obligations, debts, or other
liabilities whatsoever, both at law and in equity, which such Partner may have,
or may have had, under or howsoever resulting from, arising out of, or in
connection with this Agreement; and (iv) the Directors and officers of all
Series shall be authorized and directed to amend the Certificate of Limited
Partnership to remove the notice of the limitation of liabilities pursuant to
Section 17-218 of the Delaware LP Act.

 

ARTICLE III

 

MANAGEMENT OF THE PARTNERSHIP

 

3.1                               Partnership Board of Directors and
Series Boards of Directors.

 

(a)                                 Establishment.  There is hereby established
(i) for the Partnership, a committee (a “Partnership Board” or a “Partnership
Board of Directors”); and (ii) for each Series, a committee (each, a
“Series Board” or a “Series Board of Directors”), in each case, comprised of
natural persons (the “Directors”) having the authority and duties set forth in
this Agreement.  Each Director shall be entitled to one vote on all matters to
be acted on by the Partnership Board or Series Board, as applicable, on which
such Director serves.  Any decisions to be made by the Partnership Board shall
require the approval of a Majority of the Partnership Board, and any decisions
to be made by a Series Board shall require the approval of a Majority of the
Series Board of the applicable Series.  Except as provided in the immediately
preceding sentence, no Director acting alone, or with any other Director or
Directors, shall have the power to act for or on behalf of, or to bind the
Partnership or any Series as further provided in this Section 3.1(a)).  Each of
the Partnership Board and each Series Board of Directors shall constitute a
committee within the meaning of Section 17-303(b)(7) of the Delaware LP Act.

 

(b)                                 Management Generally.  In order to enable
(i) the Series Board of Directors of Series REIT to manage the business and
affairs of Series REIT, the General Partner hereby irrevocably delegates to the
Series Board of Directors of Series REIT all management powers over the business
and affairs of Series REIT that it may now or hereafter possess under applicable
law (other than its obligations as Tax Matters Partner under Section 9.4) as
permitted under Section 17-403(c) of the Delaware LP Act; (ii) the Series Board
of Directors of Series TRS to manage the business and affairs of Series TRS, the
General Partner hereby irrevocably delegates to the Series Board of Directors of
Series TRS all management powers over the business and affairs of Series TRS
that it may now or hereafter possess under applicable law (other than its
obligations as Tax Matters Partner under Section 9.4) as permitted under
Section 17-403(c) of the Delaware LP Act; and (iii) the Partnership Board of
Directors to manage the business and affairs of the Partnership, the General
Partner hereby irrevocably delegates to the Partnership Board of Directors all
management powers over the business and affairs of the Partnership that it may
now or hereafter possess under applicable law (other than its obligations as Tax
Matters Partner under Section 9.4) as permitted under Section 17-403(c) of the
Delaware LP Act.  The General Partner further agrees to take any and all action
necessary and appropriate, in the sole discretion of the Partnership Board of
Directors, to effect any duly authorized actions by the Partnership Board of
Directors or any officer of the Partnership, and any and all action necessary
and appropriate, in the sole discretion of the Series Board of Directors of such

 

19

--------------------------------------------------------------------------------


 

Series, to effect any duly authorized actions by the Series Board of Directors
or any officer of such Series, including, in each case, executing or filing any
agreements, instruments or certificates, delivering all documents, providing all
information and taking or refraining from taking action as may be necessary or
appropriate to achieve all the effective delegation of power described in this
Section 3.1.  Each of the Partners and each Person who may acquire an interest
in a Unit hereby approves, consents to, ratifies and confirms such delegation. 
The delegation by the General Partner to the Partnership Board of Directors of
management powers over the business and affairs of the Partnership and the
delegation by the General Partner to the Series Board of Directors of a
Series of management powers over the business and affairs of such Series, in
each case, pursuant to the provisions of this Agreement, shall not cause the
General Partner to cease to be a general partner of the Partnership or the
Partnership Board of Directors or the Series Board of Directors of any Series or
any member thereof to be a general partner of the Partnership or any Series or
to have or be subject to any liabilities of a general partner of the Partnership
or any Series that may be applicable.  Except as provided in Section 9.4
relating to the duties of the General Partner as the Tax Matters Partner, and
except as otherwise provided in this Agreement, the management of the
Partnership shall be vested exclusively in the Partnership Board of Directors
and, subject to the direction of the Partnership Board of Directors, the
officers of the Partnership, and the management of each Series shall be vested
exclusively in the Series Board of Directors of such Series and, subject to the
direction of the Series Board of Directors of such Series, the officers of such
Series.  Neither the General Partner nor any of the Limited Partners, in their
capacities as such, shall have any part in the management of the Partnership or
any Series (except, with respect to the General Partner, as provided in
Section 9.4 relating to its duties as the Tax Matters Partner) or any authority
or right to act on behalf of the Partnership or any Series or deal with any
third parties on behalf of the Partnership or any Series in connection with any
matter, except as requested or authorized by the Partnership Board of Directors
(with respect to the Partnership) or the Series Board of Directors of the
applicable Series (with respect to such Series).  All actions outside the
ordinary course of business of the Partnership to be taken by or on behalf of
the Partnership shall require the approval of a Majority of the Partnership
Board, and all actions outside the ordinary course of business of a Series to be
taken by or on behalf of such Series shall require the approval of a Majority of
the Series Board, in each case, except to the extent expressly provided herein
or in any Officer Employment Agreement, and except that any matter for which an
Officer Employment Agreement specifically provides the officer of the
Partnership or a Series that is a party to such Officer Employment Agreement may
take action on behalf of the Partnership or such Series (or any of their
respective Subsidiaries) without prior approval of the Partnership Board of
Directors or such Series Board of Directors, as applicable, shall not require
approval of the Majority of the Partnership Board or a Majority of the
Series Board, as applicable, for such officer to take such action on behalf of
the Partnership or such Series or Subsidiary.

 

(c)                                  Number of Directors; Term of Office.  The
authorized number of Directors on each of the Partnership Board and each
Series Board is, as of the date hereof, five Directors; provided that the
authorized number of Directors on each of the Partnership Board and each
Series Board may be increased or decreased by the General Partner, in its sole
discretion.  The Directors of the Partnership Board and each Series Board shall
be appointed by the General Partner and shall hold office until their respective
successors are appointed and qualified or until their earlier death, resignation
or removal.  The Directors of the Partnership and each Series as of the date
hereof are listed on the attached Schedule 1.

 

20

--------------------------------------------------------------------------------


 

(i)                                     The General Partner may remove, at any
time and with or without cause, any Director of the Partnership or any
Series and fill the vacancy.  Vacancies caused by any such removal by the
General Partner and not filled by the General Partner within sixty (60) days may
be filled by a majority of the votes of the Directors of such Series then in
office, although less than a quorum, and any Director so appointed to fill any
such vacancy shall hold office until his successor is appointed and qualified or
until his earlier death, resignation or removal; provided that such Director can
be removed with or without cause and replaced by the General Partner.

 

(ii)                                  A Director may resign at any time by
giving written notice to such effect to the Partnership Board or Series Board of
the applicable Series, as applicable.  Any such resignation shall take effect at
the time of the receipt of that notice or any later effective time specified in
that notice and, unless otherwise specified in such notice, the acceptance of
the resignation shall not be necessary to make it effective.  Any vacancy caused
by any such resignation or by the death of any Director or any vacancy for any
other reason (including due to the authorization by the General Partner of a
newly created directorship) and not filled by the General Partner within sixty
(60) days may be filled by a majority of the votes of the Directors of the
Partnership or such Series, as applicable, then in office, although less than a
quorum, and any Director so appointed to fill any such vacancy shall hold office
until his successor is appointed and qualified or until his earlier death,
resignation or removal; provided that such Director can be removed with or
without cause and replaced by the General Partner.

 

(iii)                               Brian Harris as a Director.  Notwithstanding
anything contained herein to the contrary, so long as Brian Harris is the Chief
Executive Officer of the Partnership, Brian Harris shall be a Director of the
Partnership; so long as Brian Harris is the Chief Executive Officer of
Series REIT, Brian Harris shall be a Director of Series REIT; and so long as
Brian Harris is the Chief Executive Officer of Series TRS, Brian Harris shall be
a Director of Series TRS (unless Brian Harris elects not to be a Director of the
Partnership or either Series in a written declaration by Brian Harris that is
delivered by Brian Harris to the Partnership Board or Series Board of the
applicable Series, as applicable).

 

(d)                                 Meetings of the Partnership Board and
Series Boards.  The Partnership Board and the Series Board of each Series shall
meet at such time and at such place (either within or outside of the State of
Delaware) as it may designate.  Special meetings of the Partnership Board or the
Series Board of any Series shall be held on the call of the Chief Executive
Officer of the Partnership or applicable Series or any two Directors of the
Partnership or such Series upon at least two (2) days’ (if the meeting is to be
held in person) or twenty-four hours’ (if the meeting is to be held by telephone
communications or video conference) oral or written notice to the Directors of
the Partnership or such Series, or upon such shorter notice as may be approved
by all the Directors of the Partnership or such Series.  Any Director may waive
such notice as to himself.  A record shall be maintained by the Partnership of
each meeting of the Partnership Board and by each Series of each meeting of the
Series Board of such Series.

 

(i)                                     Conduct of Meetings.  Any meeting of the
Directors of the Partnership or any Series may be held in person, telephonically
or by video conference.

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Quorum.  A Majority of the Partnership
Board shall constitute a quorum of such Partnership Board for purposes of
conducting business, and a Majority of the Series Board of each Series shall
constitute a quorum of such Series Board for purposes of conducting business. 
At all times when the Partnership Board or a Series Board is conducting business
at a meeting, a quorum of such Partnership Board or Series Board must be present
at such meeting.  If a quorum shall not be present at any meeting of the
Partnership Board or either Series Board, then the Directors of the Partnership
or such Series, as applicable, present at the meeting may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present.

 

(iii)                               Attendance and Waiver of Notice.  Attendance
of a Director at any meeting of the applicable Partnership Board or Series Board
shall constitute a waiver of notice of such meeting, except when a Director
attends a meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened. 
Neither the business to be transacted at, nor the purpose of, any regular or
special meeting of the Partnership Board or a Series Board need be specified in
the notice or waiver of notice of such meeting.

 

(iv)                              Actions Without a Meeting.  Notwithstanding
any provision contained in this Agreement, any action of the Partnership Board
or a Series Board may be taken by written consent without a meeting.  Any such
action taken by the Partnership Board or a Series Board without a meeting shall
be effective only if the consent or consents are in writing, set forth the
action so taken, and are signed by the then Directors of such Partnership Board
or Series Board constituting a Majority of the Partnership Board or a Majority
of the Series Board, respectively; provided, that for so long as Brian Harris is
a Director, Brian Harris must be among the Directors so signing such written
consent for the Partnership Board or a Series Board.

 

(e)                                  Compensation of the Directors.  Directors,
as such, shall not receive any stated salary for their services, but shall
receive such compensation for their services as may be from time to time agreed
upon by a Majority of the Partnership Board or Majority of the Series Board, as
applicable.  In addition, a fixed sum and reimbursement for out-of-pocket
expenses of attendance, if any, may be allowed for attendance at each regular or
special meeting of the Partnership Board or a Series Board; provided, however,
that nothing contained in this Agreement shall be construed to preclude any
Director (including the Chief Executive Officer) from serving the Partnership or
any Series or any of their respective Subsidiaries in any other capacity and
receiving compensation for such service; provided, further, that any Director
who is also an officer of the Partnership or a Series may serve the Partnership
or a different Series, as applicable, in another capacity.

 

(f)                                   Chairman of the Partnership Board and
Series Board.  The Partnership may have a Chairman of the Partnership Board and
each Series may have a Chairman of the Series Board (in each case, a
“Chairman”), who shall be an individual designated by a Majority of the
Partnership Board or a Majority of the Series Board of such Series, as
applicable.  At any time, the Chairman, if any, may be removed from his or her
position as Chairman by a Majority of the Partnership Board or a Majority of the
Series Board of such Series, as applicable.  The

 

22

--------------------------------------------------------------------------------


 

Chairman, in his or her capacity as such, shall not have any of the rights or
powers of an officer of the Partnership or Series, as applicable, unless he or
she, in his or her capacity as a Chairman, is appointed as an officer of the
Partnership by the Partnership Board or as an officer of a Series by the
Series Board of such Series.  The Chairman of the Partnership Board shall
preside at all meetings of the Partnership Board and at all meetings of the
Partners at which he or she shall be present, and the Chairman of the
Series Board of a Series shall preside at all meetings of the Series Board of
such Series and at all meetings of the Partners of such Series at which he or
she shall be present.  As of the date hereof, the Chairman of the Partnership
Board is Alan Fishman, the Chairman of the Series Board of Series REIT is Alan
Fishman, and the Chairman of the Series Board of Series TRS is Alan Fishman.

 

3.2                               Committees of the Partnership Board and the
Series Boards.

 

(a)                                 The Series Board of each Series may, by
resolution, designate from among the Directors of such Series one or more
committees of such Series (including an Audit Committee, a Risk and Underwriting
Committee and a Compensation Committee), each of which shall be comprised of one
or more Directors of such Series, and may designate one or more of the Directors
of such Series as alternate members of any committee, who may, subject to any
limitations imposed by the Series Board of such Series, replace absent or
disqualified Directors at any meeting of that committee.  Any such committee, to
the extent provided in such resolution, shall have and may exercise all of the
authority of the Series Board of such Series, other than the right to approve
any matters on behalf of the Partnership or the full Series Board of such
Series, subject to the limitations set forth in the Delaware LP Act, if any, or
in the establishment of the committee.  Any member of any such committee of a
Series may be removed from such committee by a Majority of the Series Board of
such Series.  Unless the resolution designating a particular committee or this
Agreement expressly so provides, a committee of the Series Board of a
Series shall not have the authority to authorize or make a distribution to the
Limited Partners of such Series or to authorize the issuance of Units relating
to such Series or any other Series or the Partnership.  Any committee of a
Series Board of Directors shall constitute a committee within the meaning of
Section 17-303(b)(7) of the Delaware LP Act.  Notwithstanding anything contained
herein to the contrary, the delegation to any committee of the Series Board of a
Series of any management powers over the business and affairs of such
Series pursuant to the provisions of this Agreement shall not cause the General
Partner to cease to be a general partner of the Partnership nor shall it cause
such committee of the Series Board of such Series or any member thereof to be a
general partner of such Series or any other Series or the Partnership or to have
or be subject to any liabilities of a general partner of the Partnership or any
Series that may be applicable.

 

(b)                                 The Partnership Board may, by resolution,
designate from among the Directors of the Partnership one or more committees
(including an Audit Committee, a Risk and Underwriting Committee and a
Compensation Committee), each of which shall be comprised of one or more
Directors, and may designate one or more of the Directors as alternate members
of any committee, who may, subject to any limitations imposed by the Partnership
Board, replace absent or disqualified Directors at any meeting of that
committee.  Any such committee, to the extent provided in such resolution, shall
have and may exercise all of the authority of the Partnership Board, other than
the right to approve any matters on behalf of the Partnership or the full
Partnership Board, subject to the limitations set forth in the Delaware LP Act,
if any, or in

 

23

--------------------------------------------------------------------------------


 

the establishment of the committee.  Any member of any such committee of the
Partnership Board may be removed from such committee by a Majority of the
Partnership Board.  Unless the resolution designating a particular committee or
this Agreement expressly so provides, a committee of the Partnership Board shall
not have the authority to authorize or make a distribution to the Limited
Partners or to authorize the issuance of Units relating to any Series or the
Partnership.  Any committee of the Partnership Board of Directors shall
constitute a committee within the meaning of Section 17-303(b)(7) of the
Delaware LP Act.  Notwithstanding anything contained herein to the contrary, the
delegation to any committee of the Partnership Board of any management powers
over the business and affairs of the Partnership pursuant to the provisions of
this Agreement shall not cause the General Partner to cease to be a general
partner of the Partnership, nor shall it cause such committee of the Partnership
Board or any member thereof to be a general partner of any Series or the
Partnership or to have or be subject to any liabilities of a general partner of
the Partnership or any Series that may be applicable.

 

3.3                               Officers.

 

(a)                                 Appointment of Officers.  The Partnership
Board and the Series Board of each Series shall appoint individuals as officers
(“officers”) of the Partnership or such Series, as applicable (which officers
shall be agents of the Partnership or such Series), which officers may include a
Chief Executive Officer, a President, a Chief Financial Officer, a Chief
Investment Officer, a Head of Asset Management, a Chief Strategy Officer, a
General Counsel, a Head of Asset Management, a Head of Securitization, a Head of
Merchant Banking and Capital Markets, a Secretary and such other officers (such
as a Treasurer or any number of Vice Presidents or Managing Directors) as the
Partnership Board or Series Board, as applicable, deems advisable.  No officer
need be a Partner or a Director.  An individual may be appointed to more than
one office in the Partnership or one or more Series.  No officer of the
Partnership or a Series shall have any rights or powers beyond the rights and
powers granted to such officer in this Agreement.  The officers of the
Partnership and each Series as of the date hereof are listed on the attached
Schedule 1.

 

(b)                                 Duties of Officers Generally.

 

(i)                                     Subject to the terms of any Officer
Employment Agreement, under the direction of and, at all times, subject to the
authority of the Series Board of the applicable Series, the officers of a
Series shall have full and complete discretion to manage and control the day to
day business, operations and affairs of such Series in the ordinary course of
its business, to make all decisions affecting the day to day business,
operations and affairs of such Series in the ordinary course of its business and
to take all such actions as they deem necessary or appropriate to accomplish the
foregoing, in each case, unless the Series Board of such Series shall have
previously restricted (specifically or generally) such powers.  In addition, the
officers of a Series shall have such other powers and duties as may be
prescribed by the Series Board of such Series, this Agreement, or such officer’s
Officer Employment Agreement.  The Chief Executive Officer and the President of
a Series shall have the power and authority to delegate to any agents or
employees of such Series any rights and powers of officers of such Series to
manage and control the day-to-day business, operations and affairs of such
Series in

 

24

--------------------------------------------------------------------------------


 

the ordinary course of its business, as the Chief Executive Officer or the
President of such Series may deem appropriate from time to time, in each case,
unless the Series Board of such Series shall have previously restricted
(specifically or generally) such powers.  Notwithstanding anything contained
herein to the contrary, the delegation to any officer of a Series of any
management powers over the business and affairs of such Series pursuant to the
provisions of this Agreement shall not cause the General Partner to cease to be
the general partner of the Partnership, nor shall it cause such officer of such
Series to be a general partner of such Series, any other Series, or the
Partnership or to have or be subject to any liabilities of a general partner of
such Series, any other Series, or the Partnership that may be applicable.  The
officers of each Series shall constitute a committee within the meaning of
Section 17-307(b)(7) of the Delaware LP Act.

 

(ii)                                  Subject to the terms of any Officer
Employment Agreement, under the direction of and, at all times, subject to the
authority of the Partnership Board, the officers of the Partnership shall have
full and complete discretion to manage and control the day to day business,
operations and affairs of the Partnership in the ordinary course of its
business, to make all decisions affecting the day to day business, operations
and affairs of the Partnership in the ordinary course of its business and to
take all such actions as they deem necessary or appropriate to accomplish the
foregoing, in each case, unless the Partnership Board shall have previously
restricted (specifically or generally) such powers.  In addition, the officers
of the Partnership shall have such other powers and duties as may be prescribed
by the Partnership Board, this Agreement, or such officer’s Officer Employment
Agreement.  The Chief Executive Officer and the President of the Partnership
shall have the power and authority to delegate to any agents or employees of the
Partnership any rights and powers of officers of the Partnership to manage and
control the day-to-day business, operations and affairs of the Partnership in
the ordinary course of its business, as the Chief Executive Officer or the
President may deem appropriate from time to time, in each case, unless the
Partnership Board shall have previously restricted (specifically or generally)
such powers.  Notwithstanding anything contained herein to the contrary, the
delegation to any officer of the Partnership of any management powers over the
business and affairs of the Partnership pursuant to the provisions of this
Agreement shall not cause the General Partner to cease to be the general partner
of the Partnership, nor shall it cause such officer of the Partnership to be a
general partner of any Series or of the Partnership or to have or be subject to
any liabilities of a general partner of any Series or the Partnership that may
be applicable.  The officers of the Partnership shall constitute a committee
within the meaning of Section 17-307(b)(7) of the Delaware LP Act.

 

(c)                                  Authority of Officers.  Subject to
Section 3.3(b), any officer of the Partnership shall have the right, power and
authority to transact business in the name of the Partnership or to act for or
on behalf of or to bind the Partnership, and any officer of a Series shall have
the right, power and authority to transact business in the name of such
Series or to act for or on behalf of or to bind such Series.  With respect to
all matters within the ordinary course of business of the Partnership or a
Series, third parties dealing with the Partnership or such Series may rely
conclusively upon any certificate of any officer to the effect that such officer
is acting on behalf of the Partnership or such Series.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Removal, Resignation and Filling of Vacancy
of Officers.  The Partnership Board and each Series Board may remove any
officers of the Partnership or such Series, respectively, for any reason or for
no reason, at any time.  Any officer may resign at any time by giving written
notice to the Partnership Board or Series Board of the applicable Series, as
applicable, and such resignation shall take effect at the date of the receipt of
such notice or any later time specified in that notice; provided that, unless
otherwise specified in that notice, the acceptance of the resignation shall not
be necessary to make it effective.  Any such resignation shall be without
prejudice to the rights, if any, of the Partnership, such Series, or such
officer under this Agreement.  A vacancy in any office because of death,
resignation, removal or otherwise shall be filled in the manner prescribed in
this Agreement for regular appointments to such office.

 

(e)                                  Compensation of Officers.  Officers shall
be entitled to receive compensation from the Partnership or Series, as
applicable, as determined by the Partnership Board or Series Board of such
Series, as applicable, and in accordance with any applicable Officer Employment
Agreement.

 

(f)                                   Chief Executive Officer.  Under the
direction of and, at all times, subject to the authority of the Partnership
Board or Series Board of the applicable Series, as applicable, the Chief
Executive Officer of the Partnership or a Series shall have general supervision
over the day to day business, operations and affairs of the Partnership or such
Series, as applicable, and shall perform such duties and exercise such powers as
are incident to the office of chief executive officer of a corporation organized
under the GCL or as set forth in the Chief Executive Officer’s Officer
Employment Agreement.  The Chief Executive Officer shall have such other powers
and perform such other duties as may from time to time be prescribed by the
Partnership Board or Series Board of the applicable Series, as applicable, or as
set forth in the Chief Executive Officer’s Officer Employment Agreement.

 

(g)                                  President.  Under the direction of and, at
all times, subject to the authority of the Partnership Board or Series Board of
the applicable Series, as applicable, the President of the Partnership or a
Series, if any, shall perform such duties and exercise such powers as are
incident to the office of president of a corporation organized under the GCL or
as set forth in the President’s Officer Employment Agreement.  In the absence of
the Chief Executive Officer, the President shall perform the duties of the Chief
Executive Officer.  The President shall have such other powers and perform such
other duties as may from time to time be prescribed by the Partnership Board or
Series Board of the applicable Series, as applicable, or as set forth in the
President’s Officer Employment Agreement.

 

(h)                                 Chief Financial Officer.  The Chief
Financial Officer of the Partnership or a Series shall keep and maintain, or
cause to be kept and maintained, adequate and correct books and records of
accounts of the properties and business transactions of the Partnership or such
Series, as applicable, including accounts of its assets, liabilities, receipts,
disbursements, gains, losses, capital, and LP Units (in the case of the
Partnership) or Series Units (in the case of a Series), and, in general, shall
perform all the duties incident to the office of the chief financial officer of
a corporation organized under the GCL.  The Chief Financial Officer of the
Partnership or a Series shall (i) have the custody of the funds and securities
of the Partnership or such Series, as applicable; (ii) keep full and accurate
accounts of receipts and disbursements in books

 

26

--------------------------------------------------------------------------------


 

belonging to the Partnership or such Series, as applicable; (iii) keep a
register of the addresses of each Partner of the Partnership or such Series, as
applicable, which shall be furnished to the Secretary of the Partnership or such
Series, as applicable, by such Partner; and (iv) with respect to the Chief
Financial Officer of the Partnership, have general charge of the Limited
Partners Schedule.  The Chief Financial Officer of the Partnership or a
Series shall have such other powers and perform such other duties as may from
time to time be prescribed by the Partnership Board or Series Board of the
applicable Series, as applicable, the Chief Executive Officer and/or the
President of the Partnership or such Series.

 

(i)                                     Secretary.  The Secretary of the
Partnership or a Series shall: (i) keep the minutes of the meetings of the
Partners and the Partnership Board or Series Board, as applicable, in one or
more books provided for that purpose; (ii) cause all notices to be given by
Partnership or such Series, as applicable, are duly given in accordance with the
provisions of this Agreement and as required by law; (iii) be custodian of the
company records of Partnership or such Series, as applicable; and (iv) in
general perform all duties incident to the office of the secretary of a
corporation organized under the GCL or as set forth in the Secretary’s Officer
Employment Agreement, if any.  The Secretary of the Partnership or a
Series shall have such other powers and perform such other duties as may from
time to time be prescribed by the Partnership Board or Series Board of the
applicable Series, as applicable, the Chief Executive Officer and/or the
President of the Partnership or such Series.

 

(j)                                    Other Officers.  All other officers of
the Partnership and each Series shall have such powers and perform such duties
as may from time to time be prescribed by the Partnership Board or Series Board
of the applicable Series, as applicable, the Chief Executive Officer and/or the
President of the Partnership or such Series.

 

3.4                               Fiduciary Duties.  The Directors of the
Partnership and each Series, in the performance of their duties as such, shall
owe to the Partners of the Partnership or such Series, as applicable, all
fiduciary duties of the type owed by the directors of a corporation to the
stockholders of such corporation under the laws of the State of Delaware,
including duties of loyalty and care; provided that the Directors of a Series,
in the performance of their duties as such, shall not owe any duties (including
fiduciary duties) to the Partners of any other Series.  The officers of the
Partnership, in the performance of their duties as such, shall owe to the
Partners duties of loyalty and care of the type owed by the officers of a
corporation to the stockholders of such corporation under the laws of the State
of Delaware.  The officers of each Series, in the performance of their duties as
such, shall owe to the Partners of such Series duties of loyalty and care of the
type owed by the officers of a corporation to the stockholders of such
corporation under the laws of the State of Delaware; provided that such
officers, in the performance of their duties as such, shall not owe any duties
(including fiduciary duties) to the Partners of any other Series. 
Notwithstanding anything contained herein to the contrary, no Director or
officer of the Partnership or any Series who is employed with, a member or
partner of, or a consultant to TCP, GI Manager, any Person that is an Affiliate
of TCP or GI Manager, or any other Person as the Partnership Board may hereafter
designate as being covered by the terms of this sentence (in each case, other
than the Partnership or any of its Subsidiaries) shall have any duty or
obligation to bring any “corporate opportunity” to the Partnership.

 

27

--------------------------------------------------------------------------------


 

3.5                               Performance of Duties; Liability of Directors
and Officers.  In performing his or her duties, each of the Directors and the
officers of the Partnership and each Series shall be entitled to rely in good
faith on the provisions of this Agreement and on information, opinions, reports,
or statements (including financial statements and information, opinions, reports
or statements as to the value or amount of the assets, liabilities, Profits or
Losses of the Partnership or such Series or any facts pertinent to the existence
and amount of assets from which distributions to Limited Partners might properly
be paid), of the following other Persons or groups:  (a) one or more officers or
employees of the Partnership or any Series, as applicable, or any of their
respective Subsidiaries; (b) any attorney, independent accountant, or other
Person employed or engaged by the Partnership or such Series or any of their
respective Subsidiaries; or (c) any other Person who has been selected and
monitored with reasonable care by or on behalf of the Partnership or such
Series or any of their respective Subsidiaries, in each case, as to matters
which such relying Person reasonably believes to be within such other Person’s
professional or expert competence.  The preceding sentence shall in no way limit
any Person’s right to rely on information to the extent provided in the Delaware
LP Act or otherwise pursuant to applicable Delaware law.  No individual who is a
Director or an officer of the Partnership or a Series, or any combination of the
foregoing, shall be personally liable under any judgment of a court, or in any
other manner, for any debt, obligation, or liability of the Partnership, any
Series, or any of their respective Subsidiaries, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being a
Director or an officer of a Series or any combination of the foregoing.

 

3.6                               Indemnification.  Notwithstanding Section 3.4,
the General Partner, the Directors and officers of the Partnership and each
Series, and each officer or director of the General Partner (collectively, with
the Directors and officers of the Partnership or such Series and the General
Partner, the “Protected Persons”) shall not be liable, responsible or
accountable for damages or otherwise to the Partnership or any Series or any of
their respective Subsidiaries, or to the Partners, and, to the fullest extent
allowed by law, each Protected Person shall be indemnified and held harmless by
the Partnership and each Series, including advancement of reasonable attorneys’
fees and other expenses from and against all claims, liabilities, and expenses
arising out of any management of the affairs of the Partnership, such Series, or
any of its Subsidiaries; provided that (a) such Protected Person’s course of
conduct was pursued in good faith and believed by such Protected Person to be in
the best interests of the Partnership or the applicable Series and was
reasonably believed by such Protected Person to be within the scope of authority
conferred on such Protected Person pursuant to this Agreement and (b) such
course of conduct did not constitute willful misconduct on the part of such
Protected Person and otherwise was in accordance with the terms of this
Agreement.  The rights of indemnification provided in this Section 3.6 are
intended to provide indemnification of the Protected Persons to the fullest
extent permitted by the GCL regarding a corporation’s indemnification of its
directors and officers and will be in addition to any rights to which the
Protected Persons may otherwise be entitled by contract or as a matter of law
and shall extend to such Protected Persons’ heirs, personal representatives and
assigns.  The absence of any express provision for indemnification herein shall
not limit any right of indemnification existing independently of this
Section 3.6.  The right of each Protected Person to indemnification pursuant to
this Section 3.6 may be conditioned upon the delivery by such Protected Person
of a written undertaking to repay such amount if such Protected Person is
determined pursuant to this Section 3.6 or adjudicated to be ineligible for
indemnification, which undertaking shall be an unlimited general obligation.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ESTABLISHMENT OF SERIES; LIMITED PARTNERS AND GENERAL PARTNER

 

4.1                               Establishment and Designation of the Series. 
Effective as of the date hereof, the Partnership hereby authorizes the
establishment of series of the Partnership pursuant to Section 17-218 of the
Delaware LP Act and establishes two separate series of the Partnership as
described in subsections (a) and (b) below (each, a “Series”).

 

(a)                                 The “Series REIT” (“Series REIT”) is hereby
established and shall have allocated to, and associated with, such series any
and all assets and liabilities that may hereafter be acquired by or allocated
to, and associated with, the Series REIT, subject to subsection (d) below.

 

(b)                                 The “Series TRS” (“Series TRS”) is hereby
established and shall have allocated to, and associated with, such series any
and all assets and liabilities that may hereafter be acquired by or allocated
to, and associated with, the Series TRS, subject to subsection (d) below.

 

(c)                                  Legal title to any assets allocated to a
Series may be held in the name of such Series or in the Partnership’s name, as
may be determined by the General Partner.  Each Series may issue Units in such
Series, as determined by the Series Board of such Series.

 

(d)                                 Notwithstanding anything herein to the
contrary, from the Effective Time through and including December 30, 2014,
(i) the Partnership shall continue to be the legal and beneficial owner of all
assets, property, profit, loss, liabilities or any interests therein, whether
now existing or hereafter arising, of the Partnership, without allocating,
granting, assigning, transferring to any Series, or authorizing any Series to
acquire, effective prior to December 31, 2014, or ascribing to any Series,
effective prior to December 31, 2014, any particular rights, assets, profits,
losses, or liabilities and (ii) no Series shall, nor shall any Series be
permitted to, individually or jointly, or jointly and severally, own, lease,
maintain, hold, acquire, purchase, take assignment of, finance, pledge, grant
liens on, or dispose of any asset or property, incur any indebtedness, guaranty,
indemnity, liability or other obligation or enter into any contractual
obligation or assumption of liabilities having an effective time prior to
December 31, 2014, or any agreement or instrument of any kind or nature
whatsoever, except, with respect to contractual obligations only, each
Series may enter into an independent director agreement, establish bank
accounts, obtain a federal income tax identification number and all required
licenses or authorizations to do business and such other similar administrative
actions (including customary indemnification requirements in connection
therewith) that individually or in the aggregate do not involve a financial
obligation in excess of $25,000.

 

29

--------------------------------------------------------------------------------


 

4.2                               Limitations on the Series.

 

(a)                                 Separate and distinct records shall be
maintained for each Series and the assets and liabilities associated with each
Series shall be held and accounted for separately from the other assets and
liabilities of any other Series for all purposes.  Each Series shall maintain
separate bank accounts from each other Series.  Each Series may issue separate
Units having the terms, preferences, powers, rights, and obligations of Units as
may be set forth herein and as may otherwise be set forth on an addendum to this
Agreement to be adopted by the Series Board of the applicable Series, and this
Agreement shall accordingly be amended with each such additional addendum.  All
Profits and Losses generated by assets allocated to a Series shall inure to the
benefit of only the Limited Partners holding Series Units in such Series in
accordance with Section 8.1. Subject to Article X, a Series may not be
terminated and its affairs wound up pursuant to Section 17-218(k) of the
Delaware LP Act without approval of a Majority of the Series Board of such
Series and the written approval of the LP Majority Holders and the General
Partner.

 

(b)                                 All debts, liabilities, obligations and
expenses incurred, contracted for or otherwise existing with respect to each
Series shall be enforceable against the assets associated with such Series only
and not against the assets of the Partnership generally or any other Series, and
none of the debts, liabilities, obligations, or expenses incurred, contracted
for, or otherwise existing with respect to the Partnership generally or any
other Series shall be enforceable against the assets associated with such
Series.  Any Person extending credit to, contracting with, or otherwise having
any claim against any Series may look only to the assets associated with that
Series to satisfy any such obligation or claim and shall have no claim or right
to any assets allocated to or belonging to any other Series or the Partnership
generally.  Notice of this limitation on liabilities to Series has been set
forth in the Certificate of Limited Partnership, and the statutory provisions of
Section 17-218 of the Delaware LP Act (and the statutory effect under
Section 17-218 of setting forth such notice in the Certificate of Limited
Partnership) shall be applicable to the Partnership and each Series that is
hereby, and after the Effective Time may be, established.

 

(c)                                  Each Series hereby acknowledges and agrees
that any UCC financing statement, or similar filing, made or to be made in
respect of indebtedness or other obligations associated with a Series, in order
to perfect a security interest in assets associated with such Series may be
filed in the name of the Partnership alone (in addition to any such filing that
may or may not be made in the name of such Series).  Each Series agrees not to
challenge the validity of such filing by reason of its being made in the name of
the Partnership (and not in the name of such Series).

 

4.3                               Registered Limited Partners.  The Partnership
and each Series shall be entitled to treat the owner of record of any Units as
the owner in fact of such Unit for all purposes, and accordingly shall not be
bound to recognize any equitable or other claim to or interest in such Unit on
the part of any other person, whether or not it shall have express or other
notice of such claim or interest, except as expressly provided by this Agreement
or the laws of the State of Delaware.

 

30

--------------------------------------------------------------------------------


 

4.4                               Limitation of Liability.  No Partner
(including any general partner) will be obligated personally for any debt,
obligation or liability of the Partnership, any Series or any of their
respective Subsidiaries or other Partners by reason of being a Partner, whether
arising in contract, tort or otherwise.  No Partner shall be obligated to make
any Capital Contribution to the Partnership or any Series.  No Partner will have
any fiduciary or other duty to another Partner with respect to the business and
affairs of the Partnership or of any Series or any of their respective
Subsidiaries.  No Partner will have any responsibility to restore any negative
balance in his or her Capital Account in respect of any Series or to contribute
to or in respect of the liabilities or obligations of the Partnership or of any
Series or any of their respective Subsidiaries or return distributions made by
the Partnership or any Series; provided that a Partner shall be required to
return any distribution to the extent required by the Delaware LP Act or made to
it in error.

 

4.5                               Withdrawal or Resignation by a Limited
Partner.  So long as a Limited Partner continues to own or hold any Units, such
Limited Partner shall not have the ability to withdraw or resign as a Limited
Partner of the Partnership or of any Series prior to the dissolution and winding
up of the Partnership or termination of the applicable Series in which it holds
Units and any such withdrawal, resignation, attempted withdrawal or attempted
resignation by a Limited Partner prior to the dissolution and winding up of the
Partnership or termination of the applicable Series shall be null and void.  As
soon as any Person who is a Limited Partner ceases to own or hold any LP Units
or Series Units, such Person shall no longer be a Limited Partner of the
Partnership or of such Series, respectively.

 

4.6                               Death of a Limited Partner.  The death of any
individual Limited Partner shall not cause the dissolution of the Partnership or
termination of any Series.  In such event the Partnership and its business shall
be continued by the remaining Partner or Partners and the Units owned by the
deceased Limited Partner shall automatically be transferred to such Limited
Partner’s heirs (provided that, within a reasonable time after such transfer,
the applicable heirs shall sign a written joinder to this Agreement
substantially in the form of Exhibit A attached hereto).

 

4.7                               Authority.  No Limited Partner, in its
capacity as a Limited Partner, shall have the power to act for or on behalf of,
or to bind the Partnership or any Series.

 

4.8                               Outside Activities.  Subject to the terms of
any written agreement by any Partner to the contrary (including the
non-competition agreements with employees of the Partnership or any of its
Subsidiaries), a Partner may have business interests and engage in business
activities in addition to those relating to the Partnership or any Series,
including business interests and activities which compete with the Partnership
or any Series, and no Partner (unless such Partner is an employee of the
Partnership or any Series or one of their respective Subsidiaries and his or her
employment agreement with the Partnership or such Series or Subsidiary, if any,
does not provide to the contrary) shall have any duty or obligation to bring any
“corporate opportunity” to the Partnership or any Series.  Subject to the terms
of any written agreement by any Partner to the contrary, neither the Partnership
nor any Series or other Partner shall have any rights by virtue of this
Agreement in any business interests or activities of any Partner.

 

31

--------------------------------------------------------------------------------


 

4.9                               General Partner.  The Partnership shall have
one (1) “general partner” (as that term is used in the Delaware LP Act), and, as
of the date hereof, such general partner is LCC Corporation.  The General
Partner (solely in its capacity as the General Partner) has no right or
obligation to make Capital Contributions, has no right to receive, and will not
receive, any distributions under this Agreement (or otherwise from the
Partnership or any Series), and has no right to receive, and will not receive,
any allocation of Profits, Losses, or other items of income, gain, loss,
deduction or credits of the Partnership or any Series under this Agreement (or
otherwise from the Partnership or any Series).  Except as required by applicable
law, the General Partner agrees not to resign or withdraw from the Partnership
or any Series except with the prior written approval of the LP Majority Holders.

 

4.10                        Transfer of General Partnership Interest.  The
General Partner may Transfer or assign its General Partnership Interest only if
approved in writing by the LP Majority Holders.  Any attempted Transfer or
assignment of a General Partnership Interest in violation of the preceding
sentence shall be deemed null and void for all purposes.  Subject in all events
to the restrictions on any Transfer or assignment of the General Partnership
Interest otherwise contained in this Section 4.10, no Transfer or assignment of
the General Partnership Interest otherwise permitted by this Section 4.10 may be
completed until the prospective transferee is admitted as the general partner of
the Partnership by executing and delivering to the Partnership a written
undertaking to be bound by the terms and conditions of this Agreement as the
general partner in such form as shall be reasonably acceptable to the
Partnership Board, in which case the transferor (i) shall then cease to be the
General Partner and (ii) shall then no longer possess or have the power to
exercise any rights or powers of the General Partner.

 

4.11                        Certain Administrative Expenses of the General
Partner.  The Partnership and each Series shall, or shall cause one of their
respective Subsidiaries to, pay directly on behalf of the General Partner (or
reimburse the General Partner for), their pro rata share (as determined by the
Partnership Board) of all out-of-pocket expenses incurred by the General Partner
in connection with the General Partner’s organization, continued existence as a
corporation and corporate governance, including, without limitation, costs of
securities offerings, litigation costs and damages arising from litigation,
accounting and legal costs, costs associated with the preparation and filing of
any tax returns, financial statements or filings with the SEC (as well as any
similar type state agency), any national securities exchange or inter-dealer
quotation system as well as any and all other administrative related
out-of-pocket expenses that may be incurred by, or for the benefit of, the
General Partner (or any Subsidiary of the General Partner that is not the
Partnership or a Subsidiary of the Partnership (a “GP Subsidiary”)), in each
case, other than any Federal, state or local income taxes of the General Partner
or any GP Subsidiary.  For the avoidance of doubt, such expenses shall not
include amounts payable by the General Partner under any tax receivable or
similar agreement.  In no event will any payment by the Partnership or a
Series (or any of their respective Subsidiaries) to, or for the benefit of, the
General Partner or any GP Subsidiary pursuant to this Section 4.11 be deemed to
be a distribution to the General Partner for purposes of this Agreement.

 

32

--------------------------------------------------------------------------------


 

ARTICLE V

 

UNITS; LIMITED PARTNERSHIP INTERESTS

 

5.1                               Limited Partners Schedule; Units Generally. 
The Limited Partnership Interests of the Limited Partners shall be represented
by issued and outstanding Units, which may be divided into one or more types,
classes or series, with each type, class or series having the rights and
privileges set forth in this Agreement.  The Partnership shall maintain a
schedule of all Limited Partners from time to time, and the respective Units
held by them (as the same may be amended, modified or supplemented from time to
time, the “Limited Partners Schedule”).  Ownership of a Unit (or fraction
thereof) shall not entitle a Limited Partner to call for a partition or division
of any property of the Partnership or for any accounting.

 

5.2                               Authorization of Units.

 

(a)                                 LP Units.  The Partnership is hereby
authorized to issue LP Units.  All LP Units issued and outstanding immediately
prior to the Effective Time shall remain issued and outstanding immediately
following the Effective Time and shall be governed by the terms of this
Agreement.

 

(b)                                 Series Units.  Each Series is hereby
authorized to issue of Series Units of such Series of any type, class or group. 
With respect to such other types, classes and groups of Series Units, subject to
the provisions of Section 5.3, the Series Board of each Series is authorized to
provide for the issuance of such Series Units in any type, class or group by
adopting an addendum to this Agreement to reflect such issuance and to establish
the Series Units to be included in each such type, class or group, and to fix
the relative rights, obligations, preferences and limitations of the
Series Units of each such type, class or group.

 

(c)                                  Other Units.  In addition to LP Units, the
Partnership is hereby authorized to issue other types, classes and groups of
Units.  With respect to such other types, classes and groups of Units, subject
to the provisions of Section 5.3, the Partnership Board is authorized to provide
for the issuance of such Units in any type, class or group by amending this
Agreement to reflect such issuance and to establish the Units to be included in
each such type, class or group, and to fix the relative rights, obligations,
preferences and limitations of the Units of each such type, class or group.

 

5.3                               Issuance of Units.  Subject to the limitations
contained in Section 11.3, the Partnership (with the approval of the Partnership
Board) may issue additional LP Units or other Units, and each Series (with the
approval of the Series Board of such Series) may issue additional Series Units
that, in each case, the Partnership Board or Series Board of the applicable
Series may provide for pursuant to Section 5.2(b) or Section 5.2(c) above.  Upon
the issuance of any such Units by the Partnership or a Series, the Partnership
Board or the applicable Series Board shall adjust the Capital Accounts of the
Partnership or such Series, as applicable, with respect to the Limited Partners
holding Units as necessary in accordance with Section 6.2.

 

5.4                               New Limited Partners.  In order for a Person
to be admitted as a Limited Partner of the Partnership or a Series, such Person
shall have executed and delivered to the Partnership a

 

33

--------------------------------------------------------------------------------


 

written joinder to this Agreement substantially in the form of Exhibit A
hereto.  Upon the amendment of the Limited Partners Schedule by the Partnership
and the satisfaction of any other applicable conditions, including, if a
condition, the receipt by the Partnership of payment for the issuance of any
applicable Units, such Person shall be admitted as a Limited Partner and deemed
listed as such on the books and records of the Partnership and shall be issued
such Limited Partner’s Units, and the Partnership shall modify the Limited
Partners Schedule to reflect such admittance.  The Partnership Board or
Series Board of the applicable Series shall also adjust the Capital Accounts of
the Limited Partners in respect of the Partnership or such Series, as
applicable, as necessary in accordance with Section 6.2.

 

5.5                               Ladder Class A Shares.  The Partnership and
LCC Corporation hereby agree that:

 

(a)                                 Additional Ladder Class A Shares.

 

(i)                                     If at any time LCC Corporation issues
any Ladder Class A Shares (other than an issuance of the type covered by
Section 5.5(a)(ii)), LCC Corporation shall promptly contribute to the
Partnership all the net proceeds (if any) received by LCC Corporation with
respect to the issuance of such Ladder Class A Shares.  Upon the contribution by
LCC Corporation to the Partnership of all such net proceeds (if any) so received
by LCC Corporation, the Partnership shall issue to LCC Corporation a number of
LP Units that is equal to the number of Ladder Class A Shares issued, registered
in the name of LCC Corporation, such that, at all times, the number of LP Units
held by LCC Corporation (as well as any direct or indirect wholly-owned
Subsidiary of LCC Corporation) equals the number of outstanding Ladder Class A
Shares.

 

(ii)                                  If at any time LCC Corporation issues one
or more Ladder Class A Shares in connection with an equity incentive program
(including, without limitation, pursuant to the 2011 Phantom Equity Plan),
whether such Ladder Class A Share(s) are issued upon exercise (including
cashless exercise) of an option, settlement of a restricted stock unit, as
restricted stock or otherwise, the Partnership shall issue to LCC Corporation an
equal number of LP Units registered in the name of LCC Corporation; provided
that LCC Corporation shall be required to contribute all of the net proceeds (if
any) received by LCC Corporation from or otherwise in connection with such
issuance of one or more Ladder Class A Shares, including the exercise price of
any option exercised, to the Partnership.  If any such Ladder Class A Shares so
issued by LCC Corporation in connection with an equity incentive program are
subject to vesting or forfeiture provisions, then the LP Units that are issued
by the Partnership to LCC Corporation in connection therewith in accordance with
the preceding provisions of this Section 5.5(a)(ii) shall be subject to vesting
or forfeiture on the same basis; and if any of such Ladder Class A Shares vest
or are forfeited, then an equal number of LP Units issued by the Partnership in
accordance with the preceding provisions of this Section 5.5(a)(ii) shall
automatically vest or be forfeited. Any cash or property held by LCC Corporation
in respect of dividends paid on restricted Ladder Class A Shares that fail to
vest shall be returned to the Partnership upon the forfeiture of such restricted
Ladder Class A Shares.

 

34

--------------------------------------------------------------------------------


 

(iii)                               For purposes of this Section 5.5(a), “net
proceeds” means gross proceeds to LCC Corporation from the issuance of Ladder
Class A Shares less all bona fide out-of-pocket expenses of LCC Corporation in
connection with such issuance.

 

(b)                                 Repurchase or Redemption of Ladder Class A
Shares.  If, at any time, any Ladder Class A Shares are repurchased or redeemed
(whether by exercise of a put or call, pursuant to an open market purchase,
automatically or by means of another arrangement) by LCC Corporation for cash
and subsequently cancelled, then the Partnership shall, immediately prior to
such repurchase or redemption of Ladder Class A Shares, redeem an equal number
of LP Units held by LCC Corporation, at an aggregate redemption price for the LP
Units equal to the aggregate purchase or redemption price of the Ladder Class A
Shares being repurchased or redeemed by LCC Corporation (plus any expenses
related thereto) and upon such other terms as are the same for the Ladder
Class A Shares being repurchased or redeemed by LCC Corporation.

 

(c)                                  Changes in Ladder Class A Shares.  Any
subdivision (by stock split, stock dividend, reclassification, recapitalization
or otherwise) or combination (by reverse stock split, reclassification,
recapitalization or otherwise) of Ladder Class A Shares shall be accompanied by
an identical subdivision or combination, as applicable, of LP Units.

 

5.6                               2008 Incentive Equity Plan and Equity Grant
Agreements.  Any and all references in the 2008 Incentive Equity Plan or any
Equity Grant Agreement to any “Forfeited Class A-2 Common Unit”, any “Re-Issued
Class A-2 Common Unit”, any “Repurchased Class A-2 Common Unit”, or to
“Section 5.9”, “Section 5.10” or “Section 5.11” of the “Partnership Agreement”
or the “LLC Agreement,” and any related provisions set forth in the 2008
Incentive Equity Plan or any Equity Grant Agreement applicable specifically with
respect to such terms, shall be deemed to be null and void.

 

ARTICLE VI

 

CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

 

6.1                               Capital Contributions.  Prior to the Effective
Time, each Limited Partner made, or was deemed to have made, the Capital
Contributions giving rise to such Limited Partner’s Capital Account in the
Partnership as of immediately prior to the Effective Time.  No Limited Partner
shall make or be required to make any additional Capital Contributions to the
Partnership or any Series with respect to such Limited Partner’s LP Units.

 

6.2                               Capital Accounts.

 

(a)                                 Maintenance Rules.  There shall be
maintained for each Limited Partner a separate capital account with respect to
the Partnership and each Series in which such Limited Partner holds a Unit (a
“Capital Account”) in accordance with this Section 6.2(a).  Each Capital Account
shall be maintained in accordance with the following provisions:

 

(i)                                     RESERVED

 

(ii)                                  Such Capital Account in respect of the
Partnership or a Series, as applicable, shall be increased by the cash amount or
Book Value of any property

 

35

--------------------------------------------------------------------------------


 

contributed by such Limited Partner to the Partnership or such Series pursuant
to this Agreement, such Limited Partner’s allocable share of Profits of the
Partnership or such Series and any items in the nature of income or gains of the
Partnership or such Series which are specially allocated to such Limited Partner
pursuant to Section 5.5(d), Section 8.2 or Section 8.3, and the amount of any
liabilities of the Partnership or such Series assumed by such Limited Partner or
which are secured by any property of the Partnership or such Series distributed
to such Limited Partner.

 

(iii)                               Such Capital Account in respect of the
Partnership or a Series, as applicable, shall be decreased by the cash amount or
Book Value of any property of the Partnership or such Series distributed to such
Limited Partner pursuant to this Agreement, such Limited Partner’s allocable
share of Losses of the Partnership or such Series, as applicable, and any items
in the nature of deductions or losses of the Partnership or such Series, which
are specially allocated to such Limited Partner pursuant to Section 8.2 or
Section 8.3 and the amount of any liabilities of such Limited Partner assumed by
the Partnership or such Series or which are secured by any property contributed
by such Limited Partner to the Partnership or such Series.

 

(iv)                              If all or any portion of a Unit is transferred
in respect of the Partnership or a Series, as applicable, in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account in
respect of the Partnership or such Series of the transferor to the extent it
relates to the transferred Unit (or portion thereof).

 

(v)                                 Upon any revaluation described in paragraph
(B) of the definition of “Book Value”, the Capital Accounts of the Limited
Partners in respect of the Partnership or the applicable Series shall be
adjusted in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f).

 

(vi)                              In determining the amount of any liability for
purposes of subsections (ii) and (iii) hereof, there shall be taken into account
Code Section 752(c) and any other applicable provisions of the Code and the
Treasury Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulation Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations.  If the Series Board of a
Series determines that it is prudent to modify the manner in which the Capital
Accounts of such Series, or any increases or decreases to the Capital Accounts
of such Series, are computed in order to comply with such Treasury Regulations,
the Series Board of such Series may authorize such modifications.  If the
Partnership Board determines that it is prudent to modify the manner in which
the Capital Accounts with respect to the Partnership, or any increases or
decreases to the Capital Accounts with respect to the Partnership, are computed
in order to comply with such Treasury Regulations, the Partnership Board may
authorize such modifications.

 

(b)                                 Definition of Profits and Losses.  “Profits”
and “Losses” mean, for each Taxable Year or other period, an amount equal to the
taxable income or loss, respectively, of the Partnership and each Series for
such Taxable Year or other period, determined in accordance

 

36

--------------------------------------------------------------------------------


 

with Code Section 703(a) (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i)                                     The computation of all items of income,
gain, loss and deduction shall include tax exempt income and those items
described in Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without regard to
the fact that such items are not includable in gross income or are not
deductible for federal income tax purposes.

 

(ii)                                  If the Book Value of any property of the
Partnership or any Series is adjusted pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such property
(provided that if the Book Value of any property of the Partnership or a
Series is adjusted pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(f)(5)(i), the allocation of gain or loss shall be made
immediately prior to the related acquisition of the interest in the Partnership
or such Series, as applicable).

 

(iii)                               Items of income, gain, loss or deduction
attributable to the disposition of property of the Partnership or a
Series having a Book Value that differs from its adjusted basis for tax purposes
shall be computed by reference to the Book Value of such property,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value.

 

(iv)                              Items of depreciation, amortization and other
cost recovery deductions with respect to property of the Partnership or a
Series having a Book Value that differs from its adjusted basis for tax purposes
shall be computed by reference to the property’s Book Value in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

 

(v)                                 To the extent an adjustment to the adjusted
tax basis of any property of the Partnership or a Series pursuant to Code
Sections  732(d), 734(b) or 743(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis).

 

6.3                               Negative Capital Accounts.  If any Partner has
a deficit balance in its Capital Account with respect to the Partnership or any
Series, such Partner shall have no obligation to restore such negative balance
or to make any Capital Contributions to the Partnership or such Series by reason
thereof, and such negative balance shall not be considered an asset of any
Series, the Partnership or any Partner.

 

6.4                               No Withdrawal.  No Limited Partner will be
entitled to withdraw any part of his or its Capital Contribution or Capital
Account with respect to the Partnership or any Series or to receive any
distribution from the Partnership or any Series, except as expressly provided in
this Agreement.

 

37

--------------------------------------------------------------------------------


 

6.5                               Loans From Partners.  Loans by Partners to the
Partnership or any Series shall not be considered Capital Contributions.

 

6.6                               Status of Capital Contributions.  No Partner
shall receive any interest, salary or drawing with respect to its Capital
Contributions or its Capital Account with respect to the Partnership or any
Series, except as otherwise specifically provided in this Agreement.  Except as
otherwise provided herein, no Partner shall be required to lend any funds to the
Partnership or any Series or to make any additional Capital Contributions to the
Partnership or any Series.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1                               Generally.

 

(a)                                 Subject to Sections 7.2 and 7.3, the
Partnership Board shall have sole discretion regarding the amounts and timing of
distributions by the Partnership to Limited Partners, and the Series Board of
each Series shall have sole discretion regarding the amounts and timing of
distributions by such Series to Limited Partners of such Series, in each case,
subject to the retention and establishment of reserves of, or payment to third
parties of, such funds as it deems necessary with respect to the reasonable
business needs of the Partnership or such Series, respectively, which shall
include the payment or the making of provision for the payment when due of the
Partnership’s obligations or such Series’ obligations, respectively, including
the payment of any management or administrative fees and expenses or any other
obligations.

 

(b)                                 Notwithstanding any provision to the
contrary contained in this Agreement, (i) neither the Partnership nor any
Series shall make any distribution to Limited Partners if such distribution
would violate Section 17-607(a) or Section 17-218(j) of the Delaware LP Act,
respectively, or other applicable law and (ii) in no event shall the General
Partner (solely in its capacity as General Partner) be entitled to receive any
distributions from the Partnership or any Series.

 

7.2                               Discretionary Distributions.  Subject to
Section 7.3, available cash or other assets (taking such other assets into
account at their Fair Market Value at the time of distributions) of the
Partnership or associated with a Series shall be distributed, at such times and
in such amounts as the Partnership Board (with respect to the Partnership) or
the Series Board of a Series (with respect to such Series) respectively
determine in their sole discretion, to the holders of the LP Units or
Series Units of such Series, as applicable (pro rata based on the then issued
and outstanding LP Units of the Partnership or Series Units of such Series, as
applicable).  As a point of clarity, LCC Corporation will participate in any
such distribution with respect to the issued and outstanding LP Units then owned
by LCC Corporation.

 

7.3                               Tax Distributions.

 

(a)                                 Subject to the restrictions of any then
applicable debt financing agreements of the Partnership, any Series, and any of
their respective Subsidiaries and subject to the retention of any other amounts
necessary to satisfy the obligations of the Partnership, any

 

38

--------------------------------------------------------------------------------


 

Series, and any of their respective Subsidiaries, at least five days before each
date prescribed by the Code for a calendar year individual to pay quarterly
installments of estimated tax, the Partnership and each Series shall use
commercially reasonable efforts to distribute to each Limited Partner cash in
proportion to and to the extent of such Limited Partner’s Quarterly Estimated
Tax Amount for the applicable calendar quarter with respect to the Partnership
or such Series, as applicable.  If, at any time after the final Quarterly
Estimated Tax Amount with respect to the Partnership or a Series has been
distributed pursuant to the previous sentence with respect to any Taxable Year,
the aggregate Tax Distributions with respect to the Partnership or such
Series to the Limited Partners with respect to such Taxable Year are less than
the Limited Partners’ aggregate Tax Amounts for such Taxable Year in respect of
the Partnership or a Series (a “Shortfall Amount”), the Partnership or such
Series, as applicable, shall use commercially reasonable efforts to distribute
cash equal to the Shortfall Amount to each Limited Partner of the Partnership or
such Series, as applicable, in proportion to the number of LP Units or
Series Units owned by each Limited Partner.  The Partnership and each
Series shall use commercially reasonable efforts to distribute any Shortfall
Amount with respect to a Taxable Year before the 75th day of the next succeeding
Taxable Year.  If the aggregate distributions made by the Partnership or a
Series to the Limited Partners pursuant to this Section 7.3(a) for any Taxable
Year exceed the Limited Partners’ aggregate Tax Amount (an “Excess Amount”),
such Excess Amount shall reduce subsequent distributions that would be made
pursuant to this Section 7.3(a).

 

(b)                                 (i) In addition to Tax Distributions
described in Section 7.3(a), with respect to any applicable time period
occurring prior to February 11, 2014, the Partnership will continue to be
obligated to make Tax Distributions (as such term is defined in the Initial
Agreement) after February 11, 2014, to the applicable Limited Partners (as such
term is defined in the Initial Agreement) in the manner provided for in
Section 7.3 of the Initial Agreement (but only to the extent such Tax
Distributions were not otherwise made by the Partnership prior to February 11,
2014).  (ii) In addition to Tax Distributions described in Section 7.3(a), with
respect to any applicable time period occurring prior to the Effective Time, the
Partnership will be obligated to make Tax Distributions (as such term is defined
in the First Amended and Restated Agreement) after the Effective Time to the
applicable Limited Partners (as such term is defined in the Initial Agreement)
in the manner provided for in Section 7.3 of the Initial Agreement (but only to
the extent such Tax Distributions were not otherwise made by the Partnership
prior to the Effective Time).

 

(c)                                  Distributions made by the Partnership and
each Series pursuant to this Section 7.3 (including as described in
Section 7.3(b)) shall not be considered advances on distributions by the
Partnership or such Series made pursuant to Section 7.2, and shall not reduce
the distributions to be made by the Partnership or such Series to any Limited
Partner under Section 7.2.  No Limited Partner shall be liable to the
Partnership or any Series for any amount distributed to it pursuant to this
Section 7.3 or for any interest on such amount.

 

7.4                               Withholding Taxes.  If the Partnership or any
Series is required by law to make any payment on behalf of a Limited Partner of
the Partnership or such Series in his, her or its capacity as such (including in
respect of withholding taxes, personal property taxes, and unincorporated
business taxes, etc.), then the Partnership or such Series, as applicable, will
reduce current or subsequent distributions which would otherwise be made to such
Limited Partner with respect to the Partnership or such Series, as applicable,
until the Partnership or such

 

39

--------------------------------------------------------------------------------


 

Series, as applicable, has recovered the amount paid on behalf of such Limited
Partner (and the amount of such reduction will be deemed to have been
distributed for all purposes of this Agreement, but such deemed distribution
will not further reduce such Limited Partner’s Capital Account with respect to
the Partnership or such Series, as applicable).

 

ARTICLE VIII

 

ALLOCATIONS

 

8.1                               Allocations of Profits and Losses.  The Profit
and Loss of the Partnership and each Series for any fiscal period shall be
allocated among the Limited Partners in such a manner that, as of the end of
such fiscal period and to the extent possible, the Capital Account of each
Limited Partner with respect to the Partnership and such Series shall be equal
to the respective net amount which would be distributed to such Limited Partner
under this Agreement, determined as if the Partnership and each Series were to
(a) liquidate the assets of the Partnership and each Series for an amount equal
to their Book Value as of the end of such fiscal period and (b) distribute the
proceeds in liquidation in accordance with Section 10.2.

 

8.2                               Regulatory and Special Allocations. 
Notwithstanding the provisions of Section 8.1:

 

(a)                                 To the extent an adjustment to the adjusted
tax basis of any asset of the Partnership or associated with a Series pursuant
to Code Section 734(b) or 743(b) is required to be taken into account in
determining Capital Accounts of the Partnership or such Series, the amount of
such adjustment to the Capital Accounts of the Partnership or such Series shall
be treated, as provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(m), as
an item of Profit (if the adjustment increases the basis of the asset) or Loss
(if the adjustment decreases such basis) and such Profit or Loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts in respect of the Partnership or such Series are
required to be adjusted pursuant to the Treasury Regulations.

 

(b)                                 If there is a net decrease in Partnership
Minimum Gain with respect to the Partnership or any Series (determined according
to Treasury Regulation Section 1.704-2(d)(1)) during any Taxable Year, each
Limited Partner of the Partnership or such Series, as applicable, shall be
specially allocated Profits of the Partnership or such Series for such Taxable
Year (and, if necessary, subsequent Taxable Years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain in the
Partnership or such Series, determined in accordance with Treasury Regulation
Section 1.704-2(g).  The items to be so allocated shall be determined in
accordance with Treasury Regulation Section 1.704-2(f)(6) and 1.704-2(j)(2). 
This paragraph is intended to comply with the minimum gain chargeback
requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

(c)                                  Partner Nonrecourse Deductions with respect
to the Partnership or any Series shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i).  Except as otherwise provided in
Treasury Regulation Section 1.704-2(i)(4), if there is a net decrease in Partner
Minimum Gain with respect to the Partnership or any Series during any Taxable
Year, each Limited Partner of the Partnership or such Series, as applicable,
that has a

 

40

--------------------------------------------------------------------------------


 

share of such Partner Minimum Gain shall be specially allocated Profits of the
Partnership or such Series for such Taxable Year (and, if necessary, subsequent
Taxable Years) in an amount equal to that Partner’s share of the net decrease in
Partner Minimum Gain in the Partnership or such Series.  Items to be allocated
pursuant to this paragraph shall be determined in accordance with Treasury
Regulation Section 1.704-2(i)(4) and 1.704-2(j)(2).  This paragraph is intended
to comply with the minimum gain chargeback requirements in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(d)                                 In the event any Limited Partner
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) with respect to
the Partnership or any Series, Profits of the Partnership or such Series, as
applicable, shall be specially allocated to such Limited Partner in an amount
and manner sufficient to eliminate the Adjusted Capital Account Deficit of the
Partnership or such Series created by such adjustments, allocations or
distributions as quickly as possible.  This paragraph is intended to comply with
the qualified income offset requirement in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(e)                                  The allocations set forth in paragraphs
(a), (b), (c) and (d) above (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Treasury Regulations under Code
Section 704.  Notwithstanding any other provisions of this Article VIII (other
than the Regulatory Allocations), the Regulatory Allocations shall be taken into
account in allocating Profits and Losses with respect to the Partnership or any
Series among Partners holding LP Units or Series Units in such Series, as
applicable, so that, to the extent possible, the net amount of such allocations
of Profits and Losses of the Partnership or such Series and other items and the
Regulatory Allocations to each Limited Partner of the Partnership or such
Series shall be equal to the net amount that would have been allocated to such
Limited Partner if the Regulatory Allocations had not occurred.

 

8.3                               Curative Allocations.  If the Tax Matters
Partner determines, after consultation with counsel experienced in income tax
matters, that the allocation of any item of income, gain, loss, deduction or
credit with respect to the Partnership or any Series is not specified in this
Article VIII (an “unallocated item”), or that the allocation of any item of
income, gain, loss, deduction or credit with respect to the Partnership or such
Series hereunder is clearly inconsistent with the Partners’ economic interests
in the Partnership or such Series (determined by reference to the general
principles of Treasury Regulation Section 1.704-1(b) and the factors set forth
in Treasury Regulation Section 1.704-1(b)(3)(ii)) (a “misallocated item”), then
the Partnership Board, with respect to the Partnership, or the Series Board of
such Series, with respect to a Series, may allocate such unallocated items, or
reallocate such misallocated items, to reflect such economic interests; provided
that no such allocation will be made without the prior consent of each Limited
Partner that would be affected thereby (which consent no such Limited Partner
may unreasonably withhold); and provided, further, that no such allocation shall
have any material effect on the amounts distributable to any Partner, including
the amounts to be distributed upon the complete liquidation of the Partnership.

 

41

--------------------------------------------------------------------------------


 

8.4                               Tax Allocations.

 

(a)                                 All income, gains, losses, deductions and
credits of the Partnership and each Series shall be allocated, for federal,
state and local income tax purposes, among the Partners of the Partnership and
such Series, respectively, in accordance with the allocation of such income,
gains, losses, deductions and credits among such Partners for computing their
Capital Accounts with respect to the Partnership and such Series, except that if
any such allocation for tax purposes is not permitted by the Code or other
applicable law, the subsequent income, gains, losses, deductions and credits
with respect to the Partnership and such Series, as applicable, shall be
allocated among the Partners for tax purposes, to the extent permitted by the
Code and other applicable law, so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts with respect to
the Partnership and such Series.  Each item of income, gain, loss, deduction and
credit realized by the Partnership and each Series in any taxable year shall be
allocated pro rata to the Partners according to the amount of Profit or Loss, as
the case may be, of the Partnership or such Series, as applicable, allocated to
them in such year.

 

(b)                                 Items of taxable income, gain, loss and
deduction of the Partnership or a Series with respect to any property
contributed to the capital of the Partnership or such Series shall be allocated
among the Partners in accordance with Code Section 704(c) and the traditional
method of Treasury Regulation Section 1.704-3(b), or such other method elected
by the Partnership Board, with respect to the Partnership, or the Series Board
of such Series, with respect to a Series, so as to take account of any variation
between the adjusted basis of such property to the Partnership or such
Series for federal income tax purposes and its Book Value.

 

(c)                                  If the Book Value of any property of the
Partnership or any Series is adjusted pursuant to Section 6.2(a)(iv), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such property shall take account of any variation between the adjusted basis of
such property for federal income tax purposes and its Book Value in the same
manner as under Code Section 704(c).

 

(d)                                 Allocations of tax credit, tax credit
recapture, and any items related thereto of the Partnership or a Series shall be
allocated to the Partners of the Partnership or such Series, as applicable,
according to their interests in such items as determined by the Partnership
Board, with respect to the Partnership, or the Series Board of such Series, with
respect to a Series, taking into account the principles of Treasury Regulation
Section 1.704-1(b)(4)(ii).

 

(e)                                  Allocations pursuant to this Section 8.4
are solely for purposes of federal, state and local taxes and shall not affect,
or in any way be taken into account in computing, any Partner’s Capital Account
in respect of the Partnership or a Series or share of Profits, Losses,
distributions or other items of the Partnership or any Series pursuant to any
provisions of this Agreement.

 

ARTICLE IX

 

ELECTIONS AND REPORTS

 

9.1                               Generally.  The Partnership and each
Series will keep appropriate books and records with respect to the business of
the Partnership and such Series.  Series REIT shall

 

42

--------------------------------------------------------------------------------


 

exercise full and exclusive discretion over all tax matters relating to or
affecting Series REIT.  Series TRS shall exercise full and exclusive discretion
over all tax matters relating to or affecting Series TRS.

 

9.2                               Tax Status.  The Partners intend that the
Partnership and each Series be treated as a separate partnership for federal,
state and local income tax purposes and that the Partnership and each Series and
each Partner shall file all tax returns on the basis consistent therewith.

 

9.3                               Tax Elections.  The Partnership Board, with
respect to the Partnership, and the Series Board of each Series Board, with
respect to such Series, will determine whether to make or revoke any available
election by the Partnership or such Series, as applicable, pursuant to the
Code.  Each Partner will upon request supply the information necessary to give
proper effect to any such election.

 

9.4                               Tax Controversies.  The General Partner shall
be the “Tax Matters Partner” (as such term is defined in Code Section 6231) for
the Partnership and each Series.  The Tax Matters Partner is authorized and
required to represent the Partnership and each Series (at the expense of the
Partnership or such Series, as applicable) in connection with all examinations
of the Partnership’s and such Series’ affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend funds of the
Partnership and such Series for professional services and costs associated
therewith.  Each Partner agrees to cooperate with the Tax Matters Partner and to
do or refrain from doing any or all things reasonably requested by the Tax
Matters Partner with respect to the conduct of such proceedings.  Subject to the
foregoing proviso, the Tax Matters Partner will have sole discretion to
determine whether the Partnership or such Series (either in its own behalf or on
behalf of the Partners) will contest or continue to contest any tax deficiencies
assessed or proposed to be assessed by any taxing authority.  Any deficiency for
taxes imposed on any Partner (including penalties, additions to tax or interest
imposed with respect to such taxes) will be paid by such Partner.

 

9.5                               Access to Financial Information.  Each Limited
Partner shall have the right, upon reasonable request, to be provided access to
the most recent audited financial statements of the Partnership, to the extent
reasonably related to such Limited Partner’s interest as a Limited Partner;
provided that the most recent Annual Report on Form 10-K filed with the SEC by
LCC Corporation shall satisfy the foregoing requirement to provide access to
such information.  Each Limited Partner hereby irrevocably waives any and all
rights that such Limited Partner may have to receive information from the
Partnership, any Series, or the General Partner, other than as provided in this
Agreement.

 

9.6                               Schedule K-1.  The Partnership and each
Series shall use reasonable efforts to provide each Partner with such Partner’s
U.S. Internal Revenue Schedule K-1 for the Partnership and such Series for each
fiscal year within 90 days after the end of such fiscal year.

 

43

--------------------------------------------------------------------------------


 

ARTICLE X

 

DISSOLUTION AND LIQUIDATION

 

10.1                        Dissolution.

 

(a)                                 The Partnership shall be dissolved and its
affairs wound up only upon the happening of any of the following events:

 

(i)                                     Upon the election to dissolve the
Partnership by action of the Partnership Board, and with the written approval of
the LP Majority Holders and the General Partner; or

 

(ii)                                  The entry of a decree of judicial
dissolution under Section 17-802 of the Delaware LP Act; provided that,
notwithstanding anything contained herein to the contrary, no Partner shall make
an application for the dissolution of the Partnership pursuant to Section 17-802
of the Delaware LP Act without the unanimous approval of the Partners.

 

Dissolution of the Partnership shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Partnership shall not terminate
until the winding up of the Partnership has been completed, the assets of the
Partnership have been distributed as provided in Section 10.2 and the
Certificate of Limited Partnership shall have been canceled.  For so long as
there is at least one Limited Partner, the Partnership shall not be dissolved
pursuant to Section 17-801(4) of the Delaware LP Act.

 

(b)                                 A Series shall be terminated and its affairs
shall be wound up on the first to occur of the following:

 

(i)                                     Upon the election to terminate the
Series by action of the Series Board of such Series and the General Partner; or

 

(ii)                                  The entry of a decree of judicial
termination of such Series under Section 17-218(m) of the Delaware LP Act;
provided that, notwithstanding anything contained herein to the contrary, no
Partner shall make an application for termination of a Series pursuant to
Section 17-218(m) of the Delaware LP Act without the unanimous approval of the
Partners of such Series;

 

The termination and winding up of a Series shall not, in it of itself, cause a
dissolution of the Partnership or the termination of any other Series.  The
termination of a single Series shall not affect the limitation on liabilities of
such Series or any other Series provided by this Agreement and the Delaware LP
Act.

 

10.2                        Liquidation.

 

(a)                                 Liquidator.  Upon (i) dissolution of the
Partnership, the Partnership Board or (ii) termination of a Series, the
Series Board of such Series, in each case, will appoint a person to act as the
“Liquidator” of the Partnership or such Series, as applicable, and such person
shall act as the Liquidator unless and until a successor Liquidator is appointed
as provided in this Section 10.2.  The Liquidator will agree not to resign at
any time without 30 days’ prior written notice to the Partnership Board (in
connection with dissolution of the Partnership) or the Series Board of the
applicable Series (in connection with termination of a Series).  The Liquidator
may be removed at any time, with or without cause, by notice of removal and
appointment of a successor Liquidator approved by the Partnership Board (in
connection with dissolution of the

 

44

--------------------------------------------------------------------------------


 

Partnership) or the Series Board of the applicable Series (in connection with
termination of a Series).  Any successor Liquidator will succeed to all rights,
powers and duties of the former Liquidator.  The right to appoint a successor or
substitute Liquidator in the manner provided in this Section 10.2 will be
recurring and continuing for so long as the functions and services of the
Liquidator are authorized to continue under the provisions of this Agreement,
and every reference in this Agreement to the Liquidator will be deemed to refer
also to any such successor or substitute Liquidator appointed in the manner
provided in this Section 10.2.  The Liquidator will receive as compensation for
its services as the Partnership Board (in connection with dissolution of the
Partnership) or the Series Board of the applicable Series (in connection with
termination of a Series) may approve, plus, in either case, reimbursement of the
Liquidator’s reasonable out-of-pocket expenses in performing its duties.

 

(b)                                 Liquidating Actions.  The Liquidator will
liquidate the assets of the Partnership (in connection with dissolution of the
Partnership) or the assets associated with the Series that has been terminated,
as applicable, and apply and distribute the proceeds of such liquidation, in the
following order of priority, unless otherwise required by mandatory provisions
of applicable law:

 

(i)                                     First, to the payment of the debts and
obligations of the Partnership (in connection with dissolution of the
Partnership) or of such Series that has been terminated, as applicable, to its
creditors (including Partners), including sales commissions and other expenses
incident to any sale of the assets of the Partnership or the assets associated
with such Series, as applicable, in order of the priority provided by law.

 

(ii)                                  Second, to the establishment of and
additions to such reserves as the Partnership Board (in connection with
dissolution of the Partnership) or the Series Board of the Series that has been
terminated, as applicable, deems necessary or appropriate.

 

(iii)                               Third, to the Partners of the Partnership
(in connection with dissolution of the Partnership) or of the Series that has
been terminated, as applicable, in accordance with Section 7.2.

 

The reserves established pursuant to clause (ii) above will be paid over by the
Liquidator to a bank or other financial institution, to be held in escrow for
the purpose of paying any such contingent or unforeseen liabilities or
obligations and, at the expiration of such period as the Partnership Board (in
connection with dissolution of the Partnership) or the Series Board of the
Series that has been terminated, as applicable, deems advisable, such reserves
will be distributed to the Partners in accordance with Section 7.2 in the manner
provided above in this Section 10.2(b).  The allocations and distributions
provided for in this Agreement are intended to result in the Capital Account of
each Partner immediately prior to the distribution of assets pursuant to this
Section 10.2(b) being equal to the amount distributable to such Partner pursuant
to this Section 10.2(b).

 

(c)                                  Distribution in Kind.  Notwithstanding the
provisions of Section 10.2(b) which require the liquidation of the assets of the
Partnership, but subject to the order of priorities

 

45

--------------------------------------------------------------------------------


 

set forth in Section 10.2(b), if, upon dissolution of the Partnership or
termination of a Series, the Partnership Board (in connection with dissolution
of the Partnership) or the Series Board of a Series that has been terminated, as
applicable, determines that an immediate sale of part or all of the
Partnership’s or such Series’ assets would be impractical or could cause undue
loss to the Partners, the Partnership Board or such Series Board may, in its
sole discretion, defer the liquidation of any assets except those necessary to
satisfy the liabilities and reserves of the Partnership or the applicable
Series, respectively, and may, in its absolute discretion, distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 10.2(b), undivided interests in such assets as the
Liquidator deems not suitable for liquidation.  Any such distribution in kind
will be subject to such conditions relating to the disposition and management of
such properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operating of such properties at such time.  For
purposes of any such distribution, any property to be distributed will be valued
at its Fair Market Value.

 

(d)                                 Reasonable Time for Winding Up.  A
reasonable time will be allowed for the orderly winding up of the business and
affairs of the Partnership or any Series and the liquidation of its assets
pursuant to Section 10.2(b) in order to minimize any losses otherwise attendant
upon such winding up.  Distributions upon liquidation of the Partnership or any
Series (or any Partner’s interest in the Partnership or such Series) and related
adjustments will be made by the end of the Taxable Year of the liquidation (or,
if later, within 90 days after the date of such liquidation) or as otherwise
permitted by Treasury Regulation Section 1.704-1(b)(2)(ii)(b).

 

(e)                                  Termination.  Upon completion of the
distribution of the assets of the Partnership as provided in Section 10.2(b),
the Partnership shall be terminated and the Liquidator shall cause the
cancellation of the Certificate of Limited Partnership in the State of Delaware
and shall take such other actions as may be necessary to terminate the
Partnership.

 

ARTICLE XI

 

TRANSFER OF UNITS

 

11.1                        Restrictions.

 

(a)                                 Transfers by Exchangeable Limited Partners. 
An Exchangeable Limited Partner may Transfer Units only (i) to any Permitted
Transferee of such Exchangeable Limited Partner; (ii) with the prior written
approval of the Partnership Board or the General Partner; (iii) as an Exchange
pursuant to Article XII; (iv) to LCC Corporation; or (v) in the case of an
Exchangeable Limited Partner who is an individual, pursuant to applicable laws
of descent and distribution.

 

(b)                                 Transfers by Ladder Limited Partners.  A
Ladder Limited Partner may Transfer Units only (i) to LCC Corporation or to
another Ladder Limited Partner; (ii) to the Partnership; (iii) with the prior
written approval of the LP Majority Holders; or (iv) pursuant to a pledge to any
third party lender(s) to such Ladder Limited Partner.

 

(c)                                  Effects of a Permitted Transfer.  Following
a Transfer of any Unit(s) that is permitted under this Article XI, the
transferee of such Unit(s) shall succeed to the Capital

 

46

--------------------------------------------------------------------------------


 

Account associated with such Unit(s) and shall receive allocations and
distributions under Articles VI, VII, VIII and X in respect of such Unit(s). 
Notwithstanding the foregoing, Profits, Losses and other items with respect to
the Partnership or any Series will be allocated between the transferor and the
transferee according to Code Section 706.  Any Limited Partner who Transfers all
of his or its Units (i) shall cease to be a Limited Partner and (ii) shall no
longer possess or have the power to exercise any rights or powers of a Limited
Partner.

 

(d)                                 Void Transfers.  Each Limited Partner
acknowledges and agrees that such Limited Partner shall not Transfer any
Unit(s) except in accordance with the provisions of this Article XI and, to the
extent applicable to such Limited Partner, any Equity Grant Agreement.  Any
attempted Transfer of any Unit(s) in violation of the preceding sentence shall
be deemed null and void for all purposes, and neither the Partnership nor any
Series will record any such Transfer on its books or treat any purported
transferee as the owner of such Unit(s) for any purpose.

 

(e)                                  Transfers by Limited Partners to Permitted
Transferees.  If any Limited Partner Transfers Units to a Permitted Transferee
and an event occurs which causes such Permitted Transferee to cease to be a
Permitted Transferee (as herein defined) of such Limited Partner unless, prior
to such event, such Permitted Transferee Transfers such Units back to such
Limited Partner or to another Permitted Transferee of such Limited Partner (but
only if such Limited Partner or such Permitted Transferee of such Limited
Partner has complied with the provisions of Section 11.2), then, in each case,
such event or Transfer shall be deemed a Transfer of Units subject to all of the
restrictions on Transfers of Units set forth in this Agreement, including this
Section 11.1.

 

(f)                                   LP Units and Ladder Class B Shares. 
Notwithstanding anything contained herein to the contrary, no Exchangeable
Limited Partner will Transfer (i) any LP Unit without also Transferring to the
same transferee at the same time and as part of the same Transfer a
corresponding Ladder Class B Share or (ii) any Ladder Class B Share without also
Transferring to the same transferee at the same time and as part of the same
Transfer a corresponding LP Unit; provided that any Exchange that occurs
pursuant to the provisions of Article XII hereof will be deemed to satisfy the
requirement of this Section 11.1(f).

 

47

--------------------------------------------------------------------------------


 

11.2                        Procedures for Transfer.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, (i) no transferee of any Unit(s) received pursuant to a Transfer
(but excluding transferees that were Limited Partners immediately prior to such
a Transfer, who shall automatically become a Limited Partner with respect to any
additional Units they so acquire) shall become a Limited Partner in respect of
or be deemed to have any ownership rights in the Unit(s) so Transferred unless
the purported transferee is admitted as a Limited Partner as set forth in
Section 11.2(b) and (ii) if requested by the Partnership Board, no Limited
Partner may Transfer any Units (except pursuant to an effective registration
statement under the Securities Act or to members of such Limited Partner’s
Family Group without consideration (but only if the Partnership Board has
received from the transferor written evidence that is reasonably satisfactory to
the Partnership Board demonstrating that such Transfer is to a member of such
Limited Partner’s Family Group without consideration)) without first delivering
to the Partnership Board an opinion of counsel reasonably acceptable in form and
substance to the Partnership Board (which counsel will be reasonably acceptable
to the Partnership Board) that registration under the Securities Act is not
required in connection with such Transfer; provided that the Partnership Board
shall only make such request for an opinion of counsel if the Partnership Board
has a reasonable basis to believe that registration under the Securities Act may
be required in connection with such Transfer.  The Partnership shall modify the
Limited Partners Schedule from time to time to reflect the admittance of any
such Limited Partner.

 

(b)                                 Subject in all events to the general
restrictions on Transfers contained in Sections 11.1 and 11.3, no Transfer of
Unit(s) may be completed to a Person that is not already a Limited Partner until
the prospective transferee is admitted as a Limited Partner by executing and
delivering to the Partnership a written joinder to this Agreement substantially
in the form of Exhibit A hereto.  Upon the amendment of the Limited Partners
Schedule by the Partnership, such prospective transferee shall be admitted as a
Limited Partner and deemed listed as such on the books and records of the
Partnership.

 

11.3                        Limitations.

 

(a)                                 In order to permit the Partnership and each
Series to qualify for the benefit of a “safe harbor” under Code Section 7704,
notwithstanding anything to the contrary in this Agreement, no Transfer of any
Unit shall be permitted or recognized by the Partnership or any Series (within
the meaning of Treasury Regulation Section 1.7704-1(d)) and neither the
Partnership nor any Series shall issue any Units if and to the extent that such
Transfer or issuance would cause the Partnership or any Series to have more than
100 partners (within the meaning of Treasury Regulation Section 1.7704-1(h),
including the look through rule in Treasury Regulation Section 1.7704-1(h)(3)).

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, no Unit may be Transferred and the Partnership may not issue any
Unit unless (i) such Transfer or issuance, as the case may be, shall not affect
the existence of the Partnership or any Series or qualification of the
Partnership as a limited liability limited partnership under the Delaware LP
Act, (ii) such Transfer or issuance, as the case may be, shall not cause the
Partnership or any Series to be classified as other than a partnership for
United States federal income tax purposes, and (iii) such

 

48

--------------------------------------------------------------------------------


 

Transfer shall not cause all or any portion of the assets of the Partnership to
constitute “plan assets” under the Employee Retirement Income Security Act of
1974, the related provisions of the Code and the respective rules and
regulations promulgated thereunder, in each case as amended from time to time.

 

11.4                        Pledge of Units.  Notwithstanding anything contained
herein to the contrary, to the extent any Limited Partner pledges any Units
owned by such Limited Partner in a manner permitted by
Section 11.1(a) (including, without limitation, by receiving the written
approval of the Partnership Board or the General Partner, to the extent
applicable), then such permitted pledge of such Units shall not be considered a
“Transfer” for purposes of Section 11.2; provided that, as a point of clarity,
such Section 11.2 shall be applicable in connection with any transfer or
assignment of any such Units in connection with the exercise of any remedies by
the applicable beneficiary of such permitted pledge of such Units.

 

ARTICLE XII

 

EXCHANGES OF LP UNITS FOR LADDER CLASS A SHARES

 

12.1                        Additional Defined Terms.  For purposes of this
Agreement, the following terms have the following meanings:

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

“Change of Control” means the occurrence of any of the following events after
February 11, 2014:

 

(i)                                     any Person or any group of Persons
acting together which would constitute a “group” for purposes of
Section 13(d) of the Exchange Act, or any successor provisions thereto
(excluding a corporation or other entity owned, directly or indirectly, by the
stockholders of LCC Corporation in substantially the same proportions as their
ownership of stock of LCC Corporation) is or becomes the Beneficial Owner,
directly or indirectly, of securities of LCC Corporation representing more than
fifty percent (50%) of the combined voting power of LCC Corporation’s then
outstanding voting securities; or

 

(ii)                                  there is consummated a merger or
consolidation of LCC Corporation with any other corporation or other entity,
and, immediately after the consummation of such merger or consolidation, either
(x) the LCC Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the entity surviving
the merger or, if the surviving entity is a subsidiary, the ultimate parent
thereof, or (y) all of the Persons who were the respective Beneficial Owners of
the voting securities of LCC Corporation immediately prior to such merger or

 

49

--------------------------------------------------------------------------------


 

consolidation do not Beneficially Own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
Person resulting from such merger or consolidation.

 

Notwithstanding the foregoing, except with respect to clause (ii)(x) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of common stock of LCC
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of LCC Corporation immediately
following such transaction or series of transactions.

 

“Exchange” means any exchange made pursuant to Section 12.2.  The terms
“Exchanging” and “Exchanged” shall have correlative meanings.

 

“LCC Board” means the board of directors of LCC Corporation.

 

12.2                        Exchange of LP Units for Ladder Class A Shares.

 

(a)                                 Each Exchangeable Limited Partner shall be
entitled at any time and from time to time, upon the terms and subject to the
conditions hereof, to surrender LP Units and a corresponding number of Ladder
Class B Shares to LCC Corporation in exchange for the delivery by LCC
Corporation to such Exchangeable Limited Partner of a number of Ladder Class A
Shares that is equal to the number of LP Units surrendered; provided that any
such Exchange is for a minimum of (i) the lesser of 1,000 LP Units and all of
the LP Units held by such Exchangeable Limited Partner, or (ii) a number of LP
Units that is less than the amount of LP Units described in clause (i) above, if
such lesser number of LP Units to be Exchanged is proposed by such Exchangeable
Limited Partner to LCC Corporation, and LCC Corporation determines that the
Exchange of such proposed lesser number of LP Units is acceptable, in its sole
discretion.

 

(b)                                 In connection with a Change of Control, and
subject to any approval of the Change of Control by the holders of Ladder
Class A Shares and Ladder Class B Shares that may be required:

 

(i)                                     LCC Corporation shall have the right to
require each Exchangeable Limited Partner to Exchange some or all LP Units (and
a corresponding number of Ladder Class B Shares) owned by such Exchangeable
Limited Partner in consideration for the issuance by LCC Corporation to such
Exchangeable Limited Partner of a number of Ladder Class A Shares that is equal
to the number of LP Units surrendered, such Exchange to be effected by the
surrender of such LP Units and a corresponding number of Ladder Class B Shares
to LCC Corporation (whereupon, such LP Units will be owned by LCC Corporation
and such Ladder Class B Shares will be deemed cancelled); provided, however,
that in the event that the applicable Change of Control for which an Exchange is
completed pursuant to this Section 12.2(b) provides a holder of LP Units with
cash consideration of less than 35 percent (35%) of the reasonably expected
value of the total consideration to be received in such Change of

 

50

--------------------------------------------------------------------------------


 

Control by such holder with respect to the Ladder Class A Shares received by
such holder for such LP Units (and a corresponding number of Ladder Class B
Shares) in such Exchange, then, except as may otherwise be agreed by the LP
Majority Holders, LCC Corporation shall use commercially reasonable efforts to
negotiate liquidity options for the holders of LP Units to be Exchanged pursuant
to this Section 12.2(b) sufficient to allow such holders to satisfy, in a timely
manner, any Federal and state income tax liability arising as a result of the
Exchange completed pursuant to the provisions of this Section 12.2(b); provided
further that in no event will the terms of the preceding proviso provide any
holder of LP Units with a consent, approval or similar type right with respect
to any Change of Control, or any ability to delay or prevent the consummation of
any Change of Control.

 

(ii)                                  Any Exchange pursuant to this
Section 12.2(b) shall be effective immediately prior to the consummation of the
Change of Control (and, for the avoidance of doubt, shall not be effective if
such Change of Control is not consummated).  To effect the delivery of the
Ladder Class A Shares to be delivered in connection with any such Exchange
pursuant to this Section 12.2(b), LCC Corporation shall: (x) deliver or cause to
be delivered at the offices of the then-acting registrar and transfer agent of
the Ladder Class A Shares (or, if there is no then-acting registrar and transfer
agent of the Ladder Class A Shares, at the principal executive offices of LCC
Corporation) such number of Ladder Class A Shares, registered in the name of the
relevant Exchangeable Limited Partner (or in such other name as is requested in
writing by such Exchangeable Limited Partner), in certificated or uncertificated
form, as may be requested by the such Exchangeable Limited Partner, or (y) if
Ladder Class A Shares are settled through the facilities of The Depository Trust
Company, upon the written instruction of such Exchangeable Limited Partner, use
its reasonable best efforts to deliver the Ladder Class A Shares through the
facilities of The Depository Trust Company, to the account of the participant of
The Depository Trust Company designated by such Exchangeable Limited Partner.

 

(iii)                               LCC Corporation shall use reasonable efforts
to provide written notice of an expected Change of Control to all Exchangeable
Limited Partners within the earlier of (x) five Business Days following the
execution of the agreement with respect to such Change of Control and (y) five
Business Days before the proposed date upon which the contemplated Change of
Control is to be effected, indicating in such notice such information as may
reasonably describe the Change of Control transaction, subject to applicable
law, including the date of execution of such agreement or such proposed
effective date, as applicable, the amount and types of consideration to be paid
for LP Units (along with the corresponding number of Ladder Class B Shares) or
Ladder Class A Shares, as applicable, in the Change of Control, any election
with respect to types of consideration that a holder of LP Units (along with the
corresponding number of Ladder Class B Shares) or Ladder Class A Shares, as
applicable, shall be entitled to make in connection with the Change of Control,
the percentage of total LP Units (along with the corresponding number of Ladder
Class B Shares) or Ladder Class A Shares, as applicable, to be transferred to
the acquirer by all shareholders in the Change of Control, and the number of LP
Units (and the corresponding number of Ladder Class B Shares) held by each
Exchangeable Limited Partner that LCC Corporation intends to require be

 

51

--------------------------------------------------------------------------------


 

Exchanged for Ladder Class A Shares in connection with the Change of Control. 
LCC Corporation shall use reasonable efforts to update such notice from time to
time to reflect any material changes to such notice.  LCC Corporation may
satisfy any such notice and update requirements described in the preceding two
sentences by providing such information on a Form 8-K, Schedule TO, Schedule
14D-9 or similar form filed with the SEC.

 

(c)                                  If at any time after the Merger Effective
Date, LCC Corporation and its direct and indirect wholly-owned Subsidiaries own
at least 90% of the LP Units issued and outstanding as of such time, then LCC
Corporation shall have the right to require each Exchangeable Limited Partner to
Exchange all of the LP Units (and a corresponding number of Ladder Class B
Shares) then owned by such Exchangeable Limited Partner in consideration for the
issuance by LCC Corporation to each such Exchangeable Limited Partner of a
number of Ladder Class A Shares that is equal to the number of LP Units
surrendered, such Exchange to be effected by the surrender of such LP Units and
a corresponding number of Ladder Class B Shares to LCC Corporation (whereupon,
such LP Units will be owned by LCC Corporation and such Ladder Class B Shares
will be deemed cancelled).  Any Exchange pursuant to this Section 12.2(c) shall
be effective upon delivery by LCC Corporation of a written notice (an “Automatic
Exchange Notice”) of such Exchange to the then Exchangeable Limited Partners. 
To effect the delivery of the Ladder Class A Shares to be delivered in
connection with any such Exchange pursuant to this Section 12.2(c), LCC
Corporation shall: (x) deliver or cause to be delivered at the offices of the
then-acting registrar and transfer agent of the Ladder Class A Shares (or, if
there is no then-acting registrar and transfer agent of the Ladder Class A
Shares, at the principal executive offices of LCC Corporation) such number of
Ladder Class A Shares, registered in the name of the relevant Exchangeable
Limited Partner (or in such other name as is requested in writing by such
Exchangeable Limited Partner), in certificated or uncertificated form, as may be
requested by the such Exchangeable Limited Partner, or (y) if Ladder Class A
Shares are settled through the facilities of The Depository Trust Company, upon
the written instruction of such Exchangeable Limited Partner, use its reasonable
best efforts to deliver the Ladder Class A Shares through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by such Exchangeable Limited Partner.

 

(d)                                 An Exchangeable Limited Partner shall
exercise its right to Exchange LP Units as set forth in Section 12.2(a) above by
delivering to LCC Corporation and to the Partnership a written election of
exchange in respect of the LP Units to be Exchanged substantially in the form of
Exhibit B hereto (an “Exchange Notice”), duly executed by such holder or such
holder’s duly authorized attorney, in each case delivered during normal business
hours at the principal executive offices of LCC Corporation and of the
Partnership.  As promptly as practicable following the delivery of an Exchange
Notice, the Partnership shall deliver or cause to be delivered at the offices of
the then-acting registrar and transfer agent of the Ladder Class A Shares or, if
there is no then-acting registrar and transfer agent of the Ladder Class A
Shares, at the principal executive offices of LCC Corporation, the number of
Ladder Class A Shares deliverable upon such Exchange, registered in the name of
the relevant Exchangeable Limited Partner.  To the extent the Ladder Class A
Shares are settled through the facilities of The Depository Trust Company, LCC
Corporation will, subject to Section 12.2(e) below, upon the written instruction
of a Exchangeable Limited Partner, use its reasonable best efforts to deliver
the Ladder Class A Shares deliverable to such Exchangeable Limited Partner,
through the

 

52

--------------------------------------------------------------------------------


 

facilities of The Depository Trust Company, to the account of the participant of
The Depository Trust Company designated by such Exchangeable Limited Partner.

 

(e)                                  LCC Corporation and each Exchangeable
Limited Partner shall bear their own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that the Partnership shall bear any transfer taxes, stamp
taxes or duties, or other similar taxes in connection with, or arising by reason
of, any Exchange; provided that if any Ladder Class A Shares are to be delivered
in a name other than that of the Exchangeable Limited Partner that requested the
Exchange, then such Exchangeable Limited Partner and/or the person in whose name
such Ladder Class A Shares are to be delivered shall pay to the Partnership the
amount of any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, such Exchange or shall establish to
the reasonable satisfaction of the Partnership that such tax has been paid or is
not payable.

 

(f)                                   Notwithstanding anything to the contrary
herein, to the extent LCC Corporation or the Partnership Board or any
Series Board shall determine that LP Units or Series Units do not meet the
requirements of Treasury Regulation section 1.7704-1(h), LCC Corporation, the
Partnership Board or such Series Board may impose such restrictions on Exchanges
as LCC Corporation, the Partnership Board or such Series Board may determine to
be necessary or advisable so that neither the Partnership nor any Series is
treated as a “publicly traded partnership” under Section 7704 of the Code. 
Notwithstanding anything to the contrary herein, no Exchange shall be permitted
(and, if attempted, shall be void ab initio) if, in the good faith determination
of LCC Corporation or of the Partnership Board or any Series Board, such an
Exchange would pose a material risk that the Partnership or any Series would be
a “publicly traded partnership” under Section 7704 of the Code.

 

(g)                                  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, an Exchangeable Limited Partner
shall not be entitled to Exchange LP Units to the extent LCC Corporation
determines that such Exchange (i) would be prohibited by law or regulation
(including, without limitation, the unavailability of any requisite registration
statement filed under the Securities Act) or (ii) would not be permitted under
any other agreements with LCC Corporation, the Partnership, any Series, or any
of their respective Subsidiaries to which such Exchangeable Limited Partner may
be party or any written policies of LCC Corporation related to unlawful or
improper trading (including, without limitation, the policies of LCC Corporation
relating to insider trading).

 

(h)                                 Immediately upon the Exchange of any LP Unit
pursuant to Sections 12.2(a), 12.2(b) or 12.2(c), an equal number of outstanding
Ladder Class B Shares owned by the relevant Exchangeable Limited Partner
automatically shall be deemed cancelled without any action on the part of any
Person, including LCC Corporation or such Exchangeable Limited Partner.  Any
such cancelled Ladder Class B Shares shall no longer be outstanding, and all
rights with respect to such Ladder Class B Shares shall automatically cease and
terminate.

 

12.3                        Tax Treatment of any Exchange.  As required by the
Code and the Treasury Regulations, the parties shall report any Exchange
consummated hereunder as a taxable sale of the LP Units by an Exchangeable
Limited Partner to LCC Corporation, and no party shall take a contrary position
on any income tax return, amendment thereof or communication with a taxing

 

53

--------------------------------------------------------------------------------


 

authority unless an alternate position is permitted under the Code and Treasury
Regulations and LCC Corporation consents in writing.

 

12.4                        Ladder Class A Shares to be Issued.

 

(a)                                 LCC Corporation shall at all times reserve
and keep available out of its authorized but unissued Ladder Class A Shares,
solely for the purpose of issuance upon an Exchange pursuant to Sections 12.2,
such number of Ladder Class A Shares as shall be deliverable upon any such
Exchange; provided that nothing contained herein shall be construed to preclude
LCC Corporation from satisfying its obligations in respect of the Exchange of
the LP Units by delivery of Ladder Class A Shares which are held in the treasury
of LCC Corporation.  LCC Corporation covenants that all Ladder Class A Shares
issued upon an Exchange will, upon issuance, be duly authorized, validly issued,
fully paid and non-assessable.

 

(b)                                 LCC Corporation covenants and agrees that,
to the extent that a registration statement under the Securities Act is
effective and available for Ladder Class A Shares to be delivered with respect
to any Exchange, Ladder Class A Shares that have been registered under the
Securities Act shall be delivered in respect of such Exchange.  In the event
that any Exchange in accordance with this Agreement is to be effected at a time
when any required registration has not become effective or otherwise is
unavailable, upon the request and with the reasonable cooperation of the
Exchangeable Limited Partner requesting such Exchange, LCC Corporation and the
Partnership shall use commercially reasonable efforts to promptly facilitate
such Exchange pursuant to any reasonably available exemption from such
registration requirements.  LCC Corporation and the Partnership shall use
commercially reasonable efforts to list Ladder Class A Shares required to be
delivered upon an Exchange prior to such delivery upon each national securities
exchange or inter-dealer quotation system upon which the outstanding Ladder
Class A Shares may be listed or traded at the time of such delivery.

 

12.5                        Adjustment.  If there is any reclassification,
reorganization, recapitalization or other similar transaction in which Ladder
Class A Shares are converted or changed into another security, securities or
other property (other than cash), then upon any subsequent Exchange, each
Exchangeable Limited Partner shall be entitled to receive the amount of such
security, securities or other property that such Exchangeable Limited Partner
would have received if such Exchange had occurred immediately prior to the
effective date of such reclassification, reorganization, recapitalization or
other similar transaction, taking into account any adjustment as a result of any
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property (other than cash) that occurs after the effective time of such
reclassification, reorganization, recapitalization or other similar transaction.

 

54

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS PROVISIONS

 

13.1                        Notices.

 

(a)                                 All notices, requests and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally against written receipt or by electronic mail
or by facsimile transmission against facsimile confirmation or mailed by
internationally recognized overnight courier prepaid, to (i) any Limited
Partner, at such Limited Partner’s address set forth in the Partnership’s books
and records, (ii) the General Partner, c/o the General Partner at the
Partnership’s principal place of business (with a copy to the Partnership’s
Secretary at the Partnership’s principal place of business), and (iii) the
Partnership or any Series, to the Secretary of the Partnership or such Series,
as applicable, at the Partnership’s principal place of business (or in any case
to such other address as the addressee may from time to time designate in
writing to the sender).

 

(b)                                 All such notices, requests and other
communications will (i) if delivered personally to the address as provided in
Section 13.1(a) be deemed given upon delivery, (ii) if delivered by electronic
mail or by facsimile transmission to the facsimile number as provided in
Section 13.1(a), be deemed given upon electronic confirmation of receipt or
facsimile confirmation, as applicable, and (iii) if delivered by overnight
courier to the address as provided in Section 13.1(a), be deemed given on the
earlier of the first Business Day following the date sent by such overnight
courier or upon receipt (in each case regardless of whether such notice, request
or other communication is received by any other person to whom a copy of such
notice is to be delivered pursuant to this Section 13.1).

 

13.2                        GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING
THE APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE EXHIBITS TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, AND SPECIFICALLY THE
DELAWARE LP ACT, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

 

13.3                        No Action for Partition.  No Partner shall have any
right to maintain any action for partition with respect to the property of the
Partnership or any Series.

 

13.4                        Headings and Sections.  The headings in this
Agreement are inserted for convenience only and are in no way intended to
describe, interpret, define, or limit the scope, extent or intent of this
Agreement or any provision of this Agreement.  Unless the context requires
otherwise, all references in this Agreement to Sections, Articles or Exhibits
shall be deemed to mean and refer to Sections, Articles or Exhibits of or to
this Agreement.

 

13.5                        Amendments.  Except as otherwise expressly set forth
in this Agreement, the Certificate of Limited Partnership, this Agreement and
any provision hereof or thereof may be modified, amended or restated only upon
the written approval of the LP Majority Holders and the General Partner, and any
such modification, amendment or restatement to which such written approval is
obtained will be binding upon the Partnership, each Series and each Partner;
provided that no modification, amendment or restatement of any provision of this
Agreement that materially and adversely affects the rights or obligations
hereunder of any holder of LP Units, in

 

55

--------------------------------------------------------------------------------


 

its capacity as such, without similarly affecting the rights or obligations
hereunder of all holders of LP Units shall be effective against such holder
unless approved in writing by such holder of LP Units.

 

13.6                        Binding Effect.  Except as otherwise provided to the
contrary in this Agreement, this Agreement shall be binding upon and inure to
the benefit of the Partners, their distributees, heirs, legal representatives,
executors, administrators, successors and permitted assigns.

 

13.7                        Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (and may be transmitted via facsimile or
scanned pages), each of which shall be deemed to be an original and shall be
binding upon the Partner who executed the same, but all of such counterparts
shall constitute the same agreement.

 

13.8                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Agreement.

 

13.9                        Remedies.  Each of the parties to this Agreement
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages and costs (including reasonable attorney’s fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor.  The Partners agree and acknowledge that money damages
may not be an adequate remedy for any breach of the provisions of this Agreement
and that any party may in its sole discretion apply to any court of law or
equity of competent jurisdiction (without posting any bond or deposit) for
specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement.

 

13.10                 Business Days.  If any time period for giving notice or
taking action under this Agreement expires on a day which is a Saturday, Sunday
or holiday in the state in which the Partnership’s chief executive office is
located, the time period shall be automatically extended to the Business Day
immediately following such Saturday, Sunday or holiday.

 

13.11                 Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.

 

13.12                 No Strict Construction.  The parties to this Agreement
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties to this
Agreement, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

13.13                 Entire Agreement and Incorporation by Reference.  Except
as otherwise expressly set forth in this Agreement, this Agreement and the other
agreements referred to in this Agreement (including the Merger Agreement and the
Equity Grant Agreements) embody the

 

56

--------------------------------------------------------------------------------


 

complete agreement and understanding among the parties to this Agreement with
respect to the subject matter of this Agreement and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter of this Agreement
in any way.  This Agreement amends and restates the First Amended and Restated
Agreement in its entirety.

 

13.14                 Parties in Interest.  Nothing herein shall be construed to
be to the benefit of or enforceable by any third party, including any creditor
of the Partnership or any Series.

 

13.15                 Mergers and Consolidations.  Any merger or consolidation
of the Partnership with or into another entity shall require the approval of the
LP Majority Holders and the General Partner.  The approval of any such merger or
consolidation as provided in the immediately preceding sentence shall be deemed
to meet all of the requirements of Partner approval of a merger or
consolidation, as the case may be, for purposes of the Delaware LP Act,
including Section 17-211 of the Delaware LP Act.

 

13.16                 Venue and Submission to Jurisdiction.  ANY AND ALL SUITS,
LEGAL ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT (INCLUDING AGAINST
ANY DIRECTOR OR OFFICER OF THE PARTNERSHIP) SHALL BE BROUGHT SOLELY IN THE COURT
OF CHANCERY OF THE STATE OF DELAWARE AND EACH PARTNER HEREBY SUBMITS TO AND
ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURT FOR THE PURPOSE OF SUCH SUITS,
LEGAL ACTIONS OR PROCEEDINGS.  IN ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING,
EACH PARTNER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS
AND AGREES THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL
DIRECTED TO IT AT ITS ADDRESS SET FORTH IN THE BOOKS AND RECORDS OF THE
PARTNERSHIP.  TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT
AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

13.17                 Confidentiality.  All information disclosed by the
Partnership pursuant to Section 12.2(a) of the First Amended and Restated
Agreement or of the Initial Agreement or otherwise pursuant to the Initial
Agreement or this Agreement shall be confidential information of the Partnership
(other than information which is publicly available not pursuant to a breach of
this Section 13.17 or the related confidentially provision set forth in
Section 12.2(b) of the Initial Agreement) and, unless otherwise provided in this
Agreement or consented to in advance in writing by the Partnership Board, shall
not be used by the recipients thereof for any purpose other than (i) to monitor
and manage their investment in the Partnership, and shall not be disclosed to
any third party other than employees, consultants, advisors, accountants,
attorneys and other representatives of such recipient on a need to know basis
and (ii) in the case of any Limited Partner that is (or is controlled by) a
private equity fund or other investment fund, the disclosure in a customary
manner by such Limited Partner of any such information in confidence to such
Limited Partner’s investors.  The obligations of a Limited Partner pursuant to
this

 

57

--------------------------------------------------------------------------------


 

Section 13.17 shall not apply to the extent that the disclosure of information
otherwise determined to be confidential is required by applicable law,
regulations, stock exchange rules or regulations, subpoena, civil investigative
demand or other proceeding; provided that (x) as soon as reasonably practicable,
such Limited Partner shall notify the Partnership thereof, which notice shall
include the basis upon which such Limited Partner believes the information is
required to be disclosed and (y) such Limited Partner shall, if requested by the
Partnership and at the sole cost and expense of the Partnership, reasonably
cooperate with the Partnership to protect the continued confidentiality thereof.

 

*   *   *   *

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Limited Liability Limited Partnership Agreement of Ladder Capital
Finance Holdings LLLP as of the date first above written.

 

 

 

LADDER CAPITAL FINANCE HOLDINGS

 

LLLP

 

 

 

 

 

By:

 

/s/ Pamela McCormack

 

 

Name:

Pamela McCormack

 

 

Title:

General Counsel

 

 

 

 

 

LADDER CAPITAL CORP

 

 

 

 

 

By:

 

/s/ Pamela McCormack

 

 

Name:

Pamela McCormack

 

 

Title:

General Counsel

 

 

 

 

 

TI II LADDER HOLDINGS, LLC

 

 

 

 

 

By:

 

/s/ Glenn F. Miller

 

 

Name:

Glenn F. Miller

 

 

Title:

Vice President

 

 

 

 

 

GI LADDER HOLDCO LLC

 

 

 

By:

GI Partners Fund III L.P., its sole member

 

 

 

 

By:

GI GP III L.P., its General Partner

 

 

 

 

By:

GI GP III LLC, its General Partner

 

 

 

 

 

By:

 

/s/ Howard Park

 

 

Name:

Howard Park

 

 

Title:

Managing Director

 

[Continuation of Signature Page to this Second Amended and Restated
Limited Liability Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

 

 

/s/ Alan Fishman

 

Alan Fishman

 

 

 

 

 

 

/s/ Brian Harris

 

Brian Harris

 

 

 

 

 

BETSY A. HARRIS 2012 FAMILY TRUST

 

 

 

 

 

 

 

 

By:

 

/s/ Brian Harris

 

 

Name:

Brian Harris

 

 

Title:

Trustee

 

 

 

 

 

 

/s/ Michael Mazzei

 

Michael Mazzei

 

 

 

 

 

 

/s/ Greta Guggenheim

 

Greta Guggenheim

 

 

 

 

 

 

/s/ Robert Perelman

 

Robert Perelman

 

 

 

 

 

 

/s/ Pamela McCormack

 

Pamela McCormack

 

 

 

 

 

 

/s/ Marc Fox

 

Marc Fox

 

 

 

 

 

 

/s/ Thomas Harney

 

Thomas Harney

 

[Continuation of Signature Page to this Second Amended and Restated
Limited Liability Limited Partnership Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER TO THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY LIMITED PARTNERSHIP AGREEMENT

 

THIS JOINDER (this “Joinder”) to the Second Amended and Restated Limited
Liability Limited Partnership Agreement of Ladder Capital Finance Holdings LLLP,
a Delaware limited liability limited partnership (the “Partnership”), dated as
of December 5, 2014, as amended or restated from time to time, by and among the
Partners of the Partnership (the “Agreement”), is made and entered into as
of                    by and between the Partnership
and                                  (“Holder”).  Capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Agreement.

 

WHEREAS, on the date hereof, Holder has acquired                  LP Units
from      and the Agreement and the Partnership require Holder, as a holder of
such      LP Units, to become a party to the Agreement, and Holder agrees to do
so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1.                                      Agreement to be Bound.  Holder hereby
(i) acknowledges that it has received and reviewed a complete copy of the
Agreement and (ii) agrees that upon execution of this Joinder, it shall become a
party to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto and shall be deemed, and is hereby admitted as, a Limited Partner for
all purposes thereof and entitled to all the rights incidental thereto.

 

2.                                      Limited Partners Schedule.  For purposes
of the Limited Partners Schedule, the address of the Holder is as follows:

 

[Name]
[Address]

 

3.                                      Governing Law.  This Agreement and the
rights of the parties hereunder shall be interpreted in accordance with the laws
of the State of Delaware, and all rights and remedies shall be governed by such
laws without regard to principles of conflicts of laws.

 

4.                                      Counterparts.  This Joinder may be
executed in separate counterparts each of which shall be an original and all of
which taken together shall constitute one and the same agreement.

 

5.                                      Descriptive Headings.  The descriptive
headings of this Joinder are inserted for convenience only and do not constitute
a part of this Joinder.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the Second
Amended and Restated Limited Liability Limited Partnership Agreement of Ladder
Capital Finance Holdings LLLP as of the date set forth in the introductory
paragraph hereof.

 

 

 

LADDER CAPITAL FINANCE HOLDINGS

 

LLLP

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF
EXCHANGE NOTICE

 

ELECTION OF EXCHANGE

 

Ladder Capital Corp
345 Park Avenue
New York, NY 10154
Attention: Chief Financial Officer and General Counsel

 

Ladder Capital Finance Holdings LLLP
345 Park Avenue
New York, NY 10154
Attention: Chief Financial Officer and General Counsel

 

Reference is hereby made to the Second Amended and Restated Limited Liability
Limited Partnership Agreement, dated as of December 5, 2014, as amended from
time to time (the “Partnership Agreement”) of Ladder Capital Finance Holdings
LLLP, a Delaware limited liability limited partnership (the “Partnership”) among
Ladder Capital Corp, a Delaware corporation (“LCC Corporation”) and the other
persons a party to, or otherwise bound by, the Partnership Agreement, including
the undersigned owner of LP Units and Ladder Class B Shares.  Capitalized terms
used but not defined herein shall have the meanings given to them in the
Partnership Agreement.

 

The undersigned Exchangeable Limited Partner hereby transfers to LCC
Corporation, the number of LP Units set forth below in Exchange for the same
number of Ladder Class A Shares to be issued in its name as set forth below, and
the undersigned Exchangeable Limited Partner acknowledges and agrees that as a
result of such Exchange the same number of Ladder Class B Shares that are owned
by the undersigned Exchangeable Limited Partner will automatically be deemed
cancelled as a result of such Exchange, all as set forth in Article XII of the
Partnership Agreement.

 

Legal Name of Exchangeable Limited Partner:

 

Address of Exchangeable Limited Partner:

 

Number of LP Units to be Exchanged:

 

Number of Ladder Class B Shares to be Cancelled (which must be the same number
as the Number of LP Units to be Exchanged):

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against

 

B-1

--------------------------------------------------------------------------------


 

the undersigned in accordance with the terms hereof, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the LP Units subject to this
Election of Exchange are being transferred to LCC Corporation free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; (iv) the
Ladder Class B Shares subject to this Election are hereby automatically
cancelled and the undersigned has no further rights with respect to such Ladder
Class B Shares; and (v) no consent, approval, authorization, order, registration
or qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the LP Units or Ladder Class B
Shares subject to this Election of Exchange is required to be obtained by the
undersigned for the transfer of such LP Units to LCC Corporation or for the
cancellation of such Ladder Class B Shares.

 

The undersigned hereby irrevocably constitutes and appoints any officer of LCC
Corporation or of the Partnership or any Series as the attorney of the
undersigned, with full power of substitution and resubstitution in the premises,
to do any and all things and to take any and all actions that may be necessary
to (i) transfer the LP Units subject to this Election of Exchange to LCC
Corporation, (ii)  deliver to the undersigned the Ladder Class A Shares to be
delivered in Exchange therefor and (iii) reflect the cancellation of the Ladder
Class B Shares subject to this Election.

 

IN WITNESS WHEREOF the undersigned has caused this Election of Exchange to be
executed and delivered as of the date set forth below.

 

 

 

 

 

Name:

 

 

 

 

 

Dated:

 

 

B-2

--------------------------------------------------------------------------------


 

Schedule 1

 

Directors of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

 

Alan Fishman

 

Howard Park

 

Jonathan Bilzin

 

Officers of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

-

Chief Executive Officer

 

 

 

Michael Mazzei

-

President

 

 

 

Greta Guggenheim

-

Chief Investment Officer

 

 

 

Pamela McCormack

-

Chief Strategy Officer, General Counsel, Managing Director, and Secretary

 

 

 

Robert Perelman

-

Head of Asset Management

 

 

 

Marc Fox

 

Chief Financial Officer

 

 

 

Thomas Harney

-

Head of Merchant Banking and Capital Markets

 

 

 

Kelly Porcella

-

Associate General Counsel and Assistant Secretary

 

--------------------------------------------------------------------------------


 

Directors of Series REIT of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

 

Alan Fishman

 

Howard Park

 

Officers of Series REIT of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

-

Chief Executive Officer

 

 

 

Michael Mazzei

-

President

 

 

 

Greta Guggenheim

-

Chief Investment Officer

 

 

 

Pamela McCormack

-

Chief Strategy Officer, General Counsel, Managing Director, and Secretary

 

 

 

Robert Perelman

-

Head of Asset Management

 

 

 

Marc Fox

-

Chief Financial Officer

 

 

 

Kelly Porcella

-

Associate General Counsel and Assistant Secretary

 

Directors of Series TRS of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

 

Alan Fishman

 

Jonathan Bilzin

 

--------------------------------------------------------------------------------


 

Officers of Series TRS of Ladder Capital Finance Holdings LLLP
(as of December 5, 2014)

 

Brian Harris

-

Chief Executive Officer

 

 

 

Michael Mazzei

-

President

 

 

 

Greta Guggenheim

-

Chief Investment Officer

 

 

 

Pamela McCormack

-

Chief Strategy Officer, General Counsel, Managing Director, and Secretary

 

 

 

Marc Fox

-

Chief Financial Officer

 

 

 

Thomas Harney

-

Head of Merchant Banking and Capital Markets

 

 

 

Kelly Porcella

-

Associate General Counsel and Assistant Secretary

 

--------------------------------------------------------------------------------